Exhibit 10.41
***Text Omitted and Filed Separately
with the Securities and Exchange Commission.
Confidential Treatment Requested
Under 17 C.F.R. Sections 200.80(b)(4)
and 240.24b-2












CO-DEVELOPMENT AND CO-COMMERCIALISATION AGREEMENT
BETWEEN
ADAPTIMMUNE LIMITED
AND
BELLICUM PHARMACEUTICALS, INC.






















132265684 v23

--------------------------------------------------------------------------------




Execution Copy






TABLE OF CONTENTS
Article        Page
ARTICLE 1
DEFINITIONS    3

ARTICLE 2
GOVERNANCE    13

ARTICLE 3
POC PHASE    20

ARTICLE 4
SELECTION OF TARGETS    21

ARTICLE 5
CO-DEVELOPMENT PLAN    22

ARTICLE 6
REGULATORY    26

ARTICLE 7
COMMERCIALISATION    27

ARTICLE 8
LICENSES    28

ARTICLE 9
TECHNOLOGY TRANSFER    29

ARTICLE 10
FINANCIAL TERMS    30

ARTICLE 11
PAYMENTS    32

ARTICLE 12
INTELLECTUAL PROPERTY; OWNERSHIP    33

ARTICLE 13
CONFIDENTIALITY    38

ARTICLE 14
PUBLICITY; PUBLICATIONS; USE OF NAME    40

ARTICLE 15
REPRESENTATIONS    40

ARTICLE 16
INDEMNIFICATION    41

ARTICLE 17
TERM AND TERMINATION    43

ARTICLE 18
DISPUTE RESOLUTION    50

ARTICLE 19
ANTI-BRIBERY    52

ARTICLE 20
DATA PROTECTION    53

ARTICLE 21
MISCELLANEOUS    53



Exhibits


Exhibit 1 – POC Plan
Exhibit 2 – FTE Rates
Exhibit 3 – Co-Commercialisation Agreement Principles
Exhibit 4 – Technology Descriptions
Exhibit 5 – Press Release
Exhibit 6 – Co-Development Rresponsibilities
Exhibit 7 – Designation Criteria






132265684 v23         Page 2



--------------------------------------------------------------------------------



Execution Copy






CO-DEVELOPMENT AND CO-COMMERCIALISATION AGREEMENT
THIS CO-DEVELOPMENT AND CO-COMMERCIALISATION AGREEMENT (“Agreement”) is made and
entered into on December 16, 2016 (“Effective Date”) BETWEEN
(A)
ADAPTIMMUNE LIMITED having its principal place of business at 101 Park Drive,
Milton Park, Abingdon, Oxon, OX14 4RX, United Kingdom (“Adaptimmune”); and

(B)
BELLICUM PHARMACEUTICALS, INC., having its principal place of business at 2130
W. Holcombe Blvd., #800, Houston, TX 77030, United States of America
(“Bellicum”).

Bellicum and Adaptimmune are sometimes referred to herein individually as a
“Party” and collectively as the “Parties.”
BACKGROUND:
(A)
Adaptimmune is a biotechnology company that is engaged in research and
development of TCR therapies for pharmaceutical therapy use.

(B)
Bellicum is a biopharmaceutical company that is engaged in the research,
development, manufacture and anticipated commercialisation of pharmaceutical
immunotherapies, and has specific technologies which it is interested in
combining with Adaptimmune’s TCR therapies.

(C)
Bellicum and Adaptimmune desire to collaborate in relation to the development of
certain T cell therapies wherein such T cell bears a membrane bound exogenous
TCR and which T cell therapies include technologies developed by both Parties.

(D)
Based on the foregoing premises and the mutual covenants and obligations set
forth below, the Parties agree as follows.

THE PARTIES AGREE:
Article 1 DEFINITIONS
Capitalized terms used in this Agreement, whether used in the singular or
plural, shall have the meanings set forth below or elsewhere herein, unless
otherwise specifically indicated herein.
Accounting Standard
 
means, either (a) International Financial Reporting Standards (“IFRS”) or (b) US
generally accepted accounting principles (“GAAP”), in either case, which
standards or principles (as applicable) are currently used at the applicable
time, and as consistently applied, by the applicable Party;
Adaptimmune Background IP
 
means Background IP Controlled by Adaptimmune or its Affiliates;
Adaptimmune Candidate
 
means any Candidate (including the Joint Selected Candidate) directed to the
Adaptimmune Target;
Adaptimmune Foreground IP
 
means any Foreground IP Controlled by Adaptimmune or its Affiliates, and as
defined further in Article 12;



132265684 v23         Page 3



--------------------------------------------------------------------------------



Execution Copy




Adaptimmune Licensed Know-How
 
means, as Controlled by Adaptimmune or its Affiliates as of the Effective Date
or during the Term, any Intellectual Property Rights specific to any Selected
Target, Therapy or Candidate or otherwise necessary for the performance of any
Co-Development Plan or for performing any manufacturing or commercialisation
activities for such Therapy or Candidate, but in all cases excluding any
Patents;
Acquiring Third Party
 
means a Third Party (including in each case any entity which directly or
indirectly controls, is controlled by, or is under common control with such
Third Party) which, as at the date of the Change of Control, controls or owns
[…***…].
Adaptimmune Licensed Patents
 
means any Patents Controlled by Adaptimmune or its Affiliates as of the
Effective Date or during the Term and which either (a) Cover a Therapy or Joint
Selected Candidate or Selected Target, or a method related to use thereof; or
(b) which would, in the absence of the licences under this Agreement, be
infringed by the performance of the Co-Development Plan or manufacture or
commercialisation of any Therapy or Candidate;
Adaptimmune Reserved Activities
 
is defined in Clause 5.6;
Adaptimmune Target
 
means the Initial Target or the Target jointly agreed between the Parties to be
the Adaptimmune Target for the purposes of development of Adaptimmune Candidates
under the Co-Development Phase and as designated in accordance with Clause
4.1.1;
Adaptimmune Technology
 
shall have the meaning given in Exhibit 4A;
Adaptimmune Therapy
 
has the meaning provided for in Exhibit 3;
Additional HLA Candidates
 
means, on a Selected Target-by-Selected Target basis, a Candidate directed to an
epitope derived from such Selected Target presented by a different HLA Type than
the HLA Type used to develop the Joint Selected Candidate directed to such
Selected Target;
Affiliate
 
means any Person that, directly or indirectly (through one or more
intermediaries) controls, is controlled by, or is under common control with a
Party. For purposes of this Clause, “control” means the direct or indirect
ownership of more than fifty percent (50%) of the voting stock or other voting
interests or interest in the profits of the Party;
Agreed FTE Rates
 
means the rates set out in Exhibit 2 as amended by the Parties from time to
time.
***Confidential Treatment Requested
 
 



132265684 v23         Page 4



--------------------------------------------------------------------------------



Execution Copy




Agreement
 
means this Co-Development and Pre-Commercialisation Agreement;
Alliance Manager
 
means the individual appointed by each Party as the principal point of contact
for communication between the Parties under this Agreement;
Applicable Laws
 
means all applicable international, multi-national, national, regional, state,
provincial and local laws, rules, regulations, ordinances, declarations,
requirements, directives, guidance, policies and guidelines which are in force
during the Term and in any jurisdiction in which any Clinical Trial or other
activity under this Agreement is performed or in which any Therapy is
manufactured, sold or supplied to the extent in each case applicable to any
Party to this Agreement, including, as applicable to activities hereunder, the
regulations and regulatory guidance promulgated by the FDA, the Consolidated
Guidance E6 on Good Clinical Practice adopted by the International Conference on
Harmonisation of Technical Requirements for Registration of Pharmaceuticals for
Human Use, as ratified by the FDA, the Clinical Trials Directive (Directive
2001/20/EC of 4th April 2001) and the Data Protection Directive (Directive
95/46/EC of 24th October 1995) and the respective implementing legislation, the
conditions and requirements imposed by the related ethics committee and any of
the foregoing which relate to ethical business conduct, the import or export of
goods, technical data or other items, and data protection and privacy rules, as
any of the foregoing may be amended from time to time;
Background IP
 
means all Intellectual Property Rights Controlled by either Party as of the
Effective Date or during the Term, but excluding the Foreground IP;
Bellicum Background IP
 
means Background IP Controlled by Bellicum or its Affiliates;
Bellicum Candidate
 
means any Candidate (including the Joint Selected Candidate) directed to the
Bellicum Target;
Bellicum Foreground IP
 
means any Foreground IP Controlled by Bellicum or its Affiliates, and as defined
further in Article 12;
Bellicum Licensed Know-How
 
means, as Controlled by Bellicum or its Affiliates as of the Effective Date or
during the Term, any Intellectual Property Rights specific to any Selected
Target, Therapy or Candidate or otherwise necessary for the performance of any
Co-Development Plan or for performing any manufacturing or commercialisation
activities for such Therapy or Candidate, but in all cases excluding any
Patents;
Bellicum Licensed Patents
 
means any Patents Controlled by Bellicum or its Affiliates as of the Effective
Date or during the Term and which either (a) Cover a Therapy or Joint Selected
Candidate or Selected Target, or a method related to use thereof; or (b) which
would, in the absence of the licences under this Agreement, be infringed by the
performance of the Co-Development Plan or manufacture or commercialisation of
any Therapy or Candidate;
Bellicum Reserved Activities
 
is defined in Clause 5.6;



132265684 v23         Page 5



--------------------------------------------------------------------------------



Execution Copy




Bellicum Target
 
means the Target jointly agreed between the Parties to be the Bellicum Target
for the purposes of development of Bellicum Candidates under the Co-Development
Phase and as designated in accordance with Clause 4.1.1;
Bellicum Technology
 
shall have the meaning given in Exhibit 4B;
Candidate
 
means any starting TCR, as well as any product or Therapy that comprises T cells
bearing a corresponding membrane bound exogenous TCR, and in each case which is
developed under any Co-Development Plan;
Change of Control
 
means with respect to a Party, (a) the sale or disposition to an Acquiring Third
Party of all or substantially all of the business or assets of such Party to
which the subject matter of this Agreement relates, including all of or
substantially all of the Licensed Intellectual Property under which such Party
has granted rights to the other Party under this Agreement; or (b) (i) the
acquisition by an Acquiring Third Party of more than fifty percent (50%) of the
issued voting shares or stock in such Party, or (ii) the acquisition, merger or
consolidation of such Party with or into an Acquiring Third Party. A Change of
Control will not include an acquisition, merger or consolidation or similar
transaction of a Party in which the holders of the voting shares in such Party
immediately prior to such acquisition, merger, consolidation or transaction,
will beneficially own, directly or indirectly, at least fifty percent (50%) of
the voting shares in the Acquiring Third Party or the surviving entity in such
acquisition, merger, consolidation or transaction, as the case may be,
immediately after such acquisition, merger, consolidation or transaction;
Clinical Trial
 
means a Phase I Clinical Trial, Phase II Clinical Trial, Phase III Clinical
Trial, or Phase IV Clinical Trial, as the case may be, and any clinical studies
specifically including pediatric subjects, or any other equivalent, combined or
other trial in which any Therapy is administered to a human subject;
CMC
 
means chemistry, manufacturing and control;
Co-Commercialisation Agreement
 
is define in Clause 7.2;
CoC Party
 
is defined in Clause 17.5.4;
Co-Development Phase
 
means the phases of the Co-Development Plan in which a Candidate or Joint
Selected Candidate is being developed including pre-clinical testing and
Clinical Trials using such Joint Selected Candidate;
Co-Development Plan
 
means a program of activities and work for the development of Candidates
directed to a Selected Target and including a Joint Selected Candidate;
CMO
 
means a Third Party with which a Party has contracted to conduct manufacturing
(including process development and scale-up) of a Joint Selected Candidate or
Therapy on behalf of such Party;



132265684 v23         Page 6



--------------------------------------------------------------------------------



Execution Copy




Commercially Reasonable Efforts
 
means, on a Party-by-Party basis, that level of efforts and resources required
to carry out a particular task or obligation in an active and sustained manner,
consistent with the general practice followed by the Party in the exercise of
its reasonable business discretion relating to other pharmaceutical therapies or
products owned by it, or to which it has exclusive rights, which are of similar
market potential at a similar stage in their development or life, taking into
account issues of patent coverage, safety and efficacy, therapy profile, the
competitiveness of any therapy in development and in the marketplace, supply
chain management considerations, the proprietary position of the product or
therapy, the regulatory structure involved, the profitability of the applicable
therapies (including pricing and reimbursement status achieved), and other
relevant factors, including technical, legal, scientific and/or medical factors;
Completion
 
means (a) in relation to any POC Plan or Co-Development Plan, or any phase of
any such plan, substantial completion of all activities under such plan or phase
of such plan, including as relevant delivery of any final report and the
attainment of any mutually agreed success criteria for such phase; and (b) in
relation to any Clinical Trial, provision of a final report in relation to such
Clinical Trial in accordance with the applicable Clinical Trial protocol;
Confidential Information
 
means non-public, proprietary information (of whatever kind and in whatever form
or medium, including copies thereof), tangible materials or other deliverables
(a) disclosed by or on behalf of a Party in connection with this Agreement,
whether prior to or during the Term and whether disclosed orally,
electronically, by observation or in writing, or (b) created by, or on behalf
of, either Party and provided to the other Party, or created jointly by the
Parties, in the course of this Agreement; provided, that, notwithstanding the
foregoing, to the extent a Party is allocated ownership of Intellectual Property
Rights embodied by or containing a given piece of information under this
Agreement in accordance with Article 12, such information shall be deemed to be
solely the Confidential Information of such Party regardless of which Party
initially disclosed or created such information;
Control or Controlled by
 
means the rightful possession by a Party, whether directly or indirectly and
whether by ownership, license (other than pursuant to this Agreement) or
otherwise, as of the Effective Date or during the Term, of the right (excluding
where any required Third Party consent cannot be obtained) to grant a license,
sublicense or other right to exploit as provided herein, without violating the
terms of any agreement with any Third Party;
Covers or Covered or Covering
 
means, with respect to a particular Patent and in reference to a particular
compound, process, Candidate or Therapy (whether alone or in combination with
one or more other ingrediates) that the use, manufacture, sale, supply, import,
offer for sale of such compound, Candidate or Therapy or use of such process
would infringe a Valid Claim of such Patent in the absence of any license
granted under this Agreement or in the case of a patent application would
infringe the claim of such patent application if such patent application was a
granted patent;
Development Costs
 
is defined in Clause 10.2.3;



132265684 v23         Page 7



--------------------------------------------------------------------------------



Execution Copy




Dispute
 
is defined in Clause 18.1;
Effective Date
 
is defined in the Preamble;
EMA
 
means the European Medicines Agency and any successor thereto;
Enforcement
 
is defined in Clause 12.6.3;
EU
 
means the member states of the European Union and Switzerland, or any successor
entity thereto performing similar functions;
Exclusive License
 
is defined in Clause 8.2.1;
FDA
 
means the US Food and Drug Administration, or any successor entity thereto
performing similar functions;
Field
 
means any and all uses, including human and animal therapeutic, palliative,
prophylactic and diagnostic uses, of a product or therapy that comprises T cells
bearing a membrane bound exogenous TCR, therefore expressly excluding any
product or therapy that comprises soluble TCRs;
Foreground IP
 
means any Intellectual Property Rights created in the performance of this
Agreement including under any POC Plan or Co-Development Plan;
FTE
 
means the equivalent of the work of one employee full time (equivalent to a
twelve month period of work), including experimental laboratory work, recording
and writing up results, reviewing literature and references, holding scientific
discussions, managing and leading scientific staff, conducting development
activities, carrying out related management duties, and training (including
health and safety training);
GMP
 
means all current Good Manufacturing Practices applicable to biopharmaceuticals
in the US and/or in the European Union, as are in effect from time to time
during the Term and in each case as applicable to the activities being carried
out under this Agreement;
GLP
 
means all applicable current Good Laboratory Practice standards for laboratory
activities for pharmaceuticals, as set forth in the FDA’s Good Laboratory
Practice regulations as defined in 21 C.F.R. Part 58 and/or the Good Laboratory
Practice principles of the Organization for Economic Co-Operation and
Development (“OECD”), and such standards of good laboratory practice as are
required by the European Union and other organizations and governmental agencies
in countries in which the relevant activity under this Agreement is being
performed;
GxP
 
means any of the following as applicable to this Agreement: GLP and GMP;



132265684 v23         Page 8



--------------------------------------------------------------------------------



Execution Copy




HLA
 
means a human leukocyte antigen;
HLA Type
 
means a human leukocyte antigen type;
iCasp9 Switch
 
means Bellicum’s proprietary, inducible iCasp9 safety switch […***…] that has a
binding site which is activated with rimiducid to fully or partially eliminate
the cells;
iCasp9 Technology
 
means any technology utilizing a small molecule to dimerize caspase-9
molecule(s);
iMC Switch
 
means Bellicum’s proprietary, inducible iMC safety switch […***…] that has a
binding site which is activated with rimiducid to fully or partially eliminate
the cells;
iMC Technology
 
means any technology utilizing a small molecule to dimerize co-stimulatory
molecule(s);
IND
 
means an investigational new drug application filed with the FDA pursuant to 21
CFR Part 312 before the commencement of Clinical Trials of a Therapy, or any
comparable or equivalent filing (including any Clinical Trial Authorization
filed in the EU) with any relevant regulatory authority in any other
jurisdiction required before the commencement of any Clinical Trial in such
jurisdiction;
Indemnitee
 
is defined in Clause 16.3;
Indemnitor
 
is defined in Clause 16.3;
Infringement
 
is defined in Clause 12.6.1;
Initial Success Criteria
 
means the criteria mutually agreed between the Parties in writing, the
fulfillment of which indicate initial success in POC Phase;
Intellectual Property Rights
 
means Patents, rights to discoveries, inventions, copyrights and related rights,
trademarks, trade names and domain names, rights in designs, rights in computer
software, database rights, rights in confidential information (including
know-how) and any other intellectual property rights, in each case whether
registered or unregistered and including all applications (or rights to apply)
for, and renewals or extensions of, such rights and all similar or equivalent
rights or forms of protection which subsist or will subsist now or in the future
in any part of the world;
JCC
 
is defined in Clause 2.4.1;
JDC
 
is defined in Clause 2.3.1;
Joint IP
 
is defined in Clause 12.1.2;
***Confidential Treatment Requested
 
 



132265684 v23         Page 9



--------------------------------------------------------------------------------



Execution Copy




Joint Selected Candidate
 
means a Candidate selected by the JDC for pre-clinical development in accordance
with Clause 5.1.5, and includes any Candidate that is mutually agreed to replace
any previously designated Joint Selected Candidate in accordance with Clause
5.1.5;
JPT
 
is defined in Clause 2.5;
JSC
 
is defined in Clause 2.2.1;
Licensed Intellectual Property
 
means, as applicable, the Bellicum Licensed Know-How, Bellicum Licensed Patents,
Adaptimmune Licensed Know-How and Adaptimmune Licensed Patents;
Loss or Losses
 
is defined in Clause 16.1;
MAA or Marketing Approval Application
 
means a BLA, sBLA, NDA, sNDA and any equivalent thereof in the US or any other
country or jurisdiction. As used herein: “BLA” means a Biologics License
Application and amendments thereto filed pursuant to the requirements of the
FDA, as defined in 21 C.F.R. § 600 et seq., for FDA approval of a Therapy and
“sBLA” means a supplemental BLA; and “NDA” means a New Drug Application and
amendments thereto filed pursuant to the requirements of the FDA, as defined in
21 C.F.R. § 314 et seq., for FDA approval of a Therapy and “sNDA” means a
supplemental NDA;
Non-Publishing Party
 
is defined in Clause 14.4.1;
Opt-Out Candidate/ Therapy
 
Is defined in Clause 17.2.1;
Party or Parties
 
is defined in the Preamble;
Patent(s)
 
means any and all patents and patent applications and any patents issuing
therefrom or claiming priority therefrom, worldwide, together with any
extensions (including patent term extensions and supplementary protection
certificates) and renewals thereof, reissues, reexaminations, substitutions,
confirmation patents, registration patents, invention certificates, patents of
addition, renewals, divisionals, continuations, and continuations-in-part of any
of the foregoing;
Person
 
means an individual, sole proprietorship, partnership, limited partnership,
limited liability partnership, corporation, limited liability company, business
trust, joint stock company, trust, unincorporated association, joint venture or
other similar entity or organization;
Phase I Clinical Trial
 
means a human clinical trial, the principal purpose of which is preliminary
determination of safety of a Therapy in healthy individuals or patients as
described in 21 C.F.R. §312.21(a), or similar clinical study in a country other
than the US;



132265684 v23         Page 10



--------------------------------------------------------------------------------



Execution Copy




Phase II Clinical Trial
 
means a human clinical trial, the principal purpose of which is a preliminary
determination of efficacy of a Therapy in patients being studied as described in
21 C.F.R. §312.21(b), or similar clinical study in a country other than the US;
provided, that, to the extent there is any ambiguity as to whether a given human
clinical trial constitutes a Phase II Clinical Trial or a “Phase I(b)” clinical
trial, such trial shall be a Phase II Clinical Trial for the purposes of this
Agreement;
Phase III Clinical Trial
 
means a human clinical trial, the principal purpose of which is to demonstrate
clinically and statistically the efficacy and safety of a Therapy for one or
more indications in order to obtain Marketing Approval of such Therapy for such
indication(s), as further defined in 21 C.F.R. §312.21(c) or a similar clinical
study in a country other than the US; provided, that, to the extent there is any
ambiguity as to whether a given human clinical trial constitutes a Phase III
Clinical Trial or a “Phase II(b)” clinical trial, such trial shall be a Phase
III Clinical Trial for the purposes of this Agreement;
Phase IV Clinical Trial
 
means a human clinical trial, or other test or study, of a Therapy that is
(a) commenced after receipt of the initial Regulatory Approval for such Therapy
in the country for which such clinical trial is being conducted, and that is
conducted within the parameters of the Regulatory Approval for such Therapy (and
which may include investigator sponsored clinical trials), including a clinical
trial conducted due to the request or requirement of a Regulatory Authority or
as a condition of a previously granted Regulatory Approval, but shall not
include any Phase III Clinical Trial (including any “Phase III(b)” trial),
(b) an investigator sponsored clinical trial approved by the JCC that does not
fall within the parameters of a Therapy’s Regulatory Approval, or (c) any REMS
(Risk Evaluation and Mitigation Strategy)/RMP (Risk Management Plan) related
study of a Therapy in a country in the Territory after Regulatory Approval of
such Therapy has been obtained from an appropriate Regulatory Authority in such
country. Phase IV Clinical Trials may include trials or studies conducted in
support of post-Regulatory Approval exploitation of such Therapy (for example
only, pricing/reimbursement, epidemiological studies, modeling and
pharmacoeconomic studies, post-marketing surveillance studies and health
economics studies);
POC Criteria
 
means the criteria mutually agreed between the Parties in writing the
fulfillment of which will constitute successful Completion of the POC Phase;
POC Phase
 
means the initial proof of concept phase performed in accordance with the POC
Plan;
POC Plan
 
means the plan for the POC Phase as set out in Exhibit 1 as amended from time to
time in accordance with this Agreement;
POC Target
 
means the Target that is the subject of the POC Plan;



132265684 v23         Page 11



--------------------------------------------------------------------------------



Execution Copy




Prosecute or Prosecute and Maintain or Prosecution and Maintenance
 
means, with respect to a Patent, all activities associated with the preparation,
filing, prosecution and maintenance of such Patent , as well as activities
associated with re-examinations, reissues, applications for patent term
adjustments and extensions, supplementary protection certificates and the like
with respect to that Patent, together with the conduct of interferences,
derivation proceedings, pre- and post-grant proceedings, the defense of
oppositions and other similar proceedings with respect to that Patent;
Prosecuting Party
 
means the Party responsible for Prosecution under Clauses 12.2 and 12.3 of this
Agreement;
Publishing Party
 
is defined in Clause 14.4.1;
Quality Agreement
 
means, as relevant in the context of this Agreement, a written agreement that
documents the responsibilities and quality expectations between (a) Bellicum and
any internal or external supplier, contract manufacturer or service provider
(including, to the extent applicable, Adaptimmune) or (b) Adaptimmune and any
internal or external supplier, contract manufacturer or service provider
(including, to the extent applicable, Bellicum);
Regulatory Approval
 
means the technical, medical and scientific licenses, registrations,
authorizations and approvals required for marketing or use of a Therapy
(including approvals of, BLAs, IND applications, pre- and post- approvals, and
labeling approvals and any supplements and amendments to any of such approvals)
of any national, supra-national, regional, state or local regulatory agency,
department, bureau, commission, council or other governmental entity, necessary
for the development, manufacture, distribution, marketing, promotion, offer for
sale, use, import, export or sale of a Therapy in a regulatory jurisdiction. In
the US, Regulatory Approval means approval of any Marketing Approval Application
or equivalent by the FDA. Regulatory Approval shall include obtaining any
pricing reimbursement or other pricing approval requirement;
Regulatory Authority
 
means the FDA, EMA, any other regulatory authority or body with regulation or
governance over the performance of any part of the activities under this
Agreement;
Release
 
is defined in Clause 14.1;
Reserved Activities
 
is defined in Clause 5.6;
Rules
 
is defined in Clause 18.2.1;
SAE
 
means a serious adverse effect resulting from any Clinical Trial or
administration of a Therapy;
Selected Target
 
is defined in Clause 4.1.2;
Sublicensee
 
means a Third Party or Affiliate who has been granted a sublicense under any
license under this Agreement;



132265684 v23         Page 12



--------------------------------------------------------------------------------



Execution Copy




SUSAR
 
means a suspected unexpected serious adverse reaction resulting from any
Clinical Trial or administration of any Therapy to a human being;
Target
 
means the protein from which a peptide antigen is derived to form an HLA-peptide
antigen epitope (including all HLA Types);
Target List
 
is defined in Clause 3.1.3;
TCR
 
means T-cell receptor;
Term
 
is defined in Clause 17.1;
Therapy
 
means a therapy (including T cell products and the production and/or delivery of
T cells to human or animal subjects) utilising the genetic engineering of
T-cells to express an affinity-optimized membrane bound exogenous TCR, and
comprising a Joint Selected Candidate;
Third Party
 
means any entity other than Adaptimmune or Bellicum or an Affiliate of either of
them;
Third Party Claims
 
is defined in Clause 16.1;
Third Party Infringement Claim
 
is defined in Clause 12.7.1;
Title 11
 
is defined in Clause 17.4;
US
 
means the United States of America and its territories and possessions;
Valid Claim
 
means, with respect to a particular country, a claim in an unexpired Patent
within the Licensed Intellectual Property in such country that has not lapsed or
been disclaimed, revoked, held unenforceable, unpatentable or invalid by a
decision of a court or other governmental agency of competent jurisdiction,
unappealable or unappealed within the time allowed for appeal, and that has not
been admitted to be invalid or unenforceable through re-examination, re-issue,
disclaimer or otherwise, or lost in an interference proceeding; and
VAT
 
means, in the EU, value added tax calculated in accordance with Council
Directive 2006/112/EC and, in a jurisdiction outside the EU, any equivalent tax.



ARTICLE 2 GOVERNANCE
2.1
Governance Generally. Up to three (3) voting committees (the JSC, JDC and JCC)
may be formed, and two non-voting teams (one for the Adaptimmune Candidate and
one for the Bellicum Candidate; each, a JPT) will be set up, to govern and act
as reporting bodies during the Term.



132265684 v23         Page 13



--------------------------------------------------------------------------------



Execution Copy




2.2
Joint Steering Committee.

2.2.1
Formation and Composition. As soon as reasonably possible and in any event
within […***…] after the Effective Date, Adaptimmune and Bellicum shall
establish a joint steering committee (the “JSC”) to monitor and coordinate the
communication and activities of both Parties under this Agreement. The JSC shall
be composed of at least […***…] but no more than […***…] representatives
designated by each Party and in each case an equal number of representatives
from each Party. Representatives must be appropriate for the tasks then being
undertaken and the stage of development or commercialisation applicable, in
terms of their seniority, decision-making authority, availability, function in
their respective organizations, training and experience. Each Party may replace
its JSC representatives from time to time upon written notice to the other
Party; provided, however, if a Party’s JSC representative is unable to attend a
JSC meeting, such Party may designate an alternate to attend such JSC meeting by
providing notification in writing to the other Party’s Alliance Manager and
following provision of such written notification the alternate will be entitled
to perform the functions of such JSC representative at such JSC meeting. The
Alliance Managers may attend meetings of the JSC but shall have no right to vote
on any decisions of the JSC.

2.2.2
JSC Responsibilities. In addition to its overall responsibility for monitoring
the activities of the Parties under this Agreement, the JSC shall, in
particular:

(a)
work to resolve, through good faith discussions, any dispute, controversy or
claim between the Parties arising during the performance of any POC Plan or
Co-Development Plan and related to the matters under the authority of the JSC;

(b)
review and, pending or after consultation of a Party’s JSC representatives with
its own management team regarding any material changes in an existing
allocation, approve the allocation of each Party’s resources and efforts
necessary to perform the POC Plan or Co-Development Plan to the extent not
agreed by the applicable JPT;

(c)
review and approve any material amendments to any POC Plan or Co-Development
Plan proposed by the JDC or the applicable JPT;

(d)
review and approve any criteria (and amendments to such criteria) for
development of any Candidate including criteria required for any Candidate to
proceed to the next phase of development;

(e)
oversee the implementation of the POC Phase;

(f)
oversee the implementation of the Co-Development Plan(s);

(g)
ensure that each Party is regularly informed regarding all material activities
performed by the other Party under any Co-Development Plan(s), and all material
re-allocations under and/or amendments to any POC Plan or Co-Development Plan;

(h)
perform such other functions as may be agreed to by the Parties in writing (in
each case subject to Clause 2.3) or as specified in this Agreement.

2.2.3
Decision making for JSC. Each Party will discuss and attempt to resolve any
potential or evolving disagreement related to a POC Plan or Co-Development Plan
through its respective Alliance Managers and/or the applicable JPT before it is
brought before the JSC for resolution. With respect to the responsibilities of
the JSC, each Party shall have one vote on all matters brought before the JSC.
The JSC shall operate as to matters within its responsibility by unanimous vote.
[…***…]. If the JSC is unable to achieve a unanimous vote within […***…] of







    
***Confidential Treatment Requested


132265684 v23         Page 14



--------------------------------------------------------------------------------



Execution Copy




any matter being brought before the JSC, then such matter may be referred in
writing to the Alliance Managers under Clause 18.1 at either Party’s discretion;
provided, that, for clarity, the arbitration provisions in Clause 18 shall not
apply and, unless otherwise provided explicitly in this Agreement, neither Party
shall have final decision-making authority with respect to such matter. Unless
otherwise provided explicitly in this Agreement and subject to Clause 2.2.4,
where any decision regarding such disagreement is not made within a period of
[…***…] of such referral to the Party’s Alliance Managers in accordance with
Clause 18.1 then:
(i)
In the case of a decision […***…] decision-making authority;

(ii)
in the case of a decision […***…] decision-making authority;

(III)
in the case of a decision […***…] decision-making authority;

(iv)
in the case of a decision […***…] decision-making authority.

2.2.4
Any JSC decisions, any decisions of the Party’s senior managers under Clause
2.2.3, and any decision-making authority exercised by a Party under Clause
2.2.3, are subject to the following: (i) neither the JSC, the senior managers
nor either Party shall have the unilateral or overriding authority to amend or
modify, or waive a Party’s own compliance with, this Agreement including in
relation to the scope or terms of any license to Intellectual Property Rights;
and (ii) […***…]; and (iii) neither the JSC, the senior managers nor either
Party will have the unilateral or overriding authority to amend any POC Plan or
Co-Development Plan in any way which would introduce additional safety or
ethical concerns in relation to any Clinical Trial; and (iv) neither the JSC,
the senior managers nor either Party will have the unilateral or overriding
authority to require the other Party to carry out any act which it is not
already required to perform under any Co-Development Plan.

2.3
Joint Development Committee.

2.3.1
Formation and Composition. As soon as reasonably possible after […***…],
Adaptimmune and Bellicum shall establish a joint development committee (the
“JDC”) to monitor and coordinate the communication and activities of both
Parties under each Co-Development Plan. The JDC shall be composed of at least
[…***…] but no more than […***…] representatives designated by each Party and in
each case an equal number of representatives from each Party. Representatives
must be appropriate for the tasks then being undertaken and the applicable stage
of research, pre-clinical development or clinical development, in terms of their
seniority, decision-making authority, availability, function in their respective
organisations, training and experience. Each Party may replace its JDC
representatives from time to time upon written notice to the Alliance Manager of
the other Party; provided, however, if a Party’s JDC representative is unable to
attend a JDC meeting, such Party may designate an alternate to attend such JDC
meeting by providing notification in writing to the other Party’s Alliance
Manager and following provision of such written notification the alternate will
be entitled to perform the functions of such JDC representative at such JDC
meeting. The Alliance Managers may attend meetings of the JDC but shall have no
right to vote on any decisions of the JDC.













***Confidential Treatment Requested


132265684 v23         Page 15



--------------------------------------------------------------------------------



Execution Copy




2.3.2
JDC Responsibilities for a Co-Development Plan. The JDC shall have overall
responsibility for monitoring the activities of the Parties under this Agreement
during co-development (including Clinical Trials) of any Joint Selected
Candidates or Therapies containing any Joint Selected Candidates. The JDC shall,
in particular:

(a)
work to resolve, through good faith discussions, any dispute, controversy or
claim related to the matters under the authority of the JDC;

(b)
approve each initial POC Plan and Co-Development Plan and recommend to the JSC
any material changes to the POC Plan or a Co-Development Plan, including
updating the POC Plan or a Co-Development Plan;

(c)
monitor performance of the POC Plan or any Co-Development Plan;

(d)
review any data arising from any Clinical Trials being conducted under a
Co-Development Plan, including any SUSARs and SAEs;

(e)
discuss any material regulatory submissions or material correspondence related
to Therapies containing a Joint Selected Candidate;

(f)
discuss protocols for any Clinical Trial of a Therapy utilising a Joint Selected
Candidate, including patient numbers, location numbers, Clinical Trial site and
any modifications or amendments to such protocols;

(g)
receive reports on any investigation or audit carried out by either Party or by
any Regulatory Authority, to the extent such investigation or audit is initiated
in connection with any Joint Selected Candidate or any Therapy utilising a Joint
Selected Candidate or any facility used for the manufacture of such Joint
Selected Candidate or such Therapy, or any Clinical Trial involving such Joint
Selected Candidate or such Therapy; and

(h)
report to the Parties on the progress of any corrections to any identified
non-compliances with Applicable Laws to the extent relevant to any
Co-Development Plan.

2.3.3
JDC Decision Making.

(a)
With respect to the responsibilities of the JDC, each Party shall have one vote
on all matters brought before the JDC and the JDC shall operate by unanimous
vote. If the JDC is unable to achieve a unanimous vote within […***…] of any
matter being brought before the JDC, then such matter may be referred in writing
to the JSC at either Party’s discretion. Each Party shall make decisions within
the JDC in good faith and on a timely basis; provided that any JDC decisions
shall be subject to the conditions applied to JSC decisions, as set forth in
Clause 2.2.4, and to Clause 5.7.

2.4
Joint Commercialisation Committee.

2.4.1
Formation and Composition. In the event that a Phase III Clinical Trial for a
Therapy utilising a Joint Selected Candidate is initiated, as soon as reasonably
practicable after […***…], Adaptimmune and Bellicum shall establish a joint
commercialisation committee (the “JCC”). As of the Effective Date, the Parties
anticipate that the JCC will monitor and coordinate the communication and
activities of both Parties relating to the further supply, manufacture and
commercialisation of such Therapy utilising a Joint Selected Candidate, and any
subsequent Therapies containing a Joint Selected Candidate that enter Phase III
Clinical Trials. Unless otherwise set forth in a Co-Commercialisation Agreement
executed by the Parties, the JCC shall function in accordance with the remainder
of this Clause 2.4 (for clarity, to the extent this Clause 2.4 is inconsistent
with the Co-Commercialisation Agreement, the Co-Commercialisation Agreement
shall control). The JCC shall be composed of at

    




***Confidential Treatment Requested


132265684 v23         Page 16



--------------------------------------------------------------------------------



Execution Copy




least […***…] but no more than […***…] representatives designated by each Party
and in each case an equal number of representatives from each Party.
Representatives must be appropriate for the tasks then being undertaken and the
stage of development and commercialisation, in terms of their seniority,
decision-making authority, availability, function in their respective
organisations, training and experience. Each Party may replace its JCC
representatives from time to time upon written notice to the Alliance Manager of
the other Party; provided, however, if a Party’s JCC representative is unable to
attend a JCC meeting, such Party may designate an alternate to attend such JCC
meeting by providing notification in writing to the other Party’s Alliance
Manager and following provision of such written notification the alternate will
be entitled to perform the functions of such JCC representative at such JCC
meeting. The Alliance Managers may attend meetings of the JCC but shall have no
right to vote on any decisions of the JCC.
2.4.2
JCC Responsibilities. In addition to its overall responsibility for monitoring
the activities of the Parties under this Agreement with respect to Therapies
containing a Joint Selected Candidate, following initiation of Phase III
Clinical Trials thereof and during the supply, manufacture and commercialisation
of any Therapy utilising a Joint Selected Candidate resulting from such Phase
III Clinical Trials, the JCC shall, in particular, with respect to each such
Therapy utilising such Joint Selected Candidates):

(a)
review and approve an initial worldwide commercialisation plan;

(b)
review and approve changes to the then-current worldwide commercialisation plan;

(c)
receive reports regarding material submissions to Regulatory Authorities
pertaining to any Therapy utilising a Joint Selected Candidate, as needed;

(d)
review manufacturing and commercial supply plans pertaining to any Therapy
utilising a Joint Selected Candidate;

(e)
review and, to the extent permitted by Applicable Laws, approve any applicable
policies with respect to pricing reimbursement required for sale and supply of
any Therapy utilising a Joint Selected Candidate;

(f)
subject to the Co-Commercialisation Agreement, discuss and agree to mechanisms
for co-promotion of any Therapy utilising a Joint Selected Candidate in those
specific countries where co-promotion will occur in accordance with the
Co-Commercialisation Agreement;

(g)
discuss pre-marketing and marketing activities pertaining to any Therapy
utilising such Joint Selected Candidate;

(h)
discuss launch of any Therapy utilising such Joint Selected Candidate;

(i)
receive from each Party reports on Net Sales of any Therapy utilising such Joint
Selected Candidate; and

(j)
perform such other responsibilities as are assigned to the JCC in this Agreement
or in the Co-Commercialisation Agreement.

2.4.3
Decision making for JCC. Each Party will discuss and attempt to resolve any
potential or evolving disagreement related to commercialisation of any Therapy
utilising a Joint Selected Candidate through its Alliance Managers before it is
brought before the JCC for resolution. With respect to the responsibilities of
the JCC, each Party shall have one vote on all matters brought before the JCC.
Each JCC shall operate as to matters within its responsibility by unanimous
vote. Each Party shall make decisions in good faith and on a timely basis,
provided that any JCC decisions shall be subject to the conditions applied to
JSC decisions, as set forth in Clause 2.2.4. If the JCC is unable to achieve a
unanimous vote within […***…]





***Confidential Treatment Requested


132265684 v23         Page 17



--------------------------------------------------------------------------------



Execution Copy




[…***…] of any matter being brought before the JCC, then such matter may be
referred to Alliance Managers under Clause 18.1 at either Party’s discretion.
Where any matter or dispute remains unresolved for a further […***…] after such
referral, the matter or dispute may be referred in writing to the JSC at either
Party’s discretion.
2.5
JPT. The Parties shall also set-up up joint project teams for each Party’s
Candidates (each, a “JPT”) as and when required, the first to be set up as soon
as practicable after […***…]. Each JPT shall be specific to a Selected Target
and to the corresponding Co-Development Plan, save that the Parties may nominate
the same representatives to be present on more than one JPT. The JPT for each
Selected Target and corresponding Co-Development Plan shall be responsible for
governing the day to day performance of the relevant Co-Development Plan
including ensuring that activities thereunder are performed in accordance with
the approved timelines and budgets and, as relevant, agreeing to any
non-material changes to such Co-Development Plan and for producing the final
report and recommendations on completion of the relevant Co-Development Plan.
The Parties shall each nominate up to […***…] representatives (and in each case
an equal number of representatives) to represent it on each JPT. Each Party may
replace its JPT representatives from time to time upon written notice to the
other Party; provided, however, if a Party’s JPT representative is unable to
attend a JPT meeting, such Party may designate an alternate to attend such JPT
meeting by providing notification in writing to the other Party’s
representatives on such JPT and following provision of such written notification
the alternate will be entitled to perform the functions of such JPT
representative at such JPT meeting. The JPT shall report regularly to the JDC.
The final report and recommendations following completion of any phase of a
Co-Development Plan shall be provided to the JDC within a maximum of […***…]
following completion of the relevant phase and the Parties shall provide all
support to the applicable JPT as may be reasonably necessary to meet such
timelines. The JPT in relation to any Selected Target shall automatically cease
to exist on completion or termination of the Co-Development Plan for such
Selected Target.

2.6
Ad-hoc Committees. The JSC, JDC or JCC, as appropriate, may also authorise the
setting up of sub-committees in relation to particular or specific aspects of
any Co-Development Plan or other performance of this Agreement, for example CMC.
Such sub-committees shall act in the same way as the JPT and regularly report
into the relevant JSC, JDC or JCC.

2.7
Meetings.

2.7.1
JSC Meetings. During the POC Phase and Co-Development Phase, the JSC shall meet
at least […***…] at Adaptimmune’s facilities in Abingdon, Oxfordshire, England
or at Bellicum’s facilities in Houston, TX, USA, or via teleconference or
otherwise, in each case as agreed by the JSC. During the Co-Commercialisation
Phase, the JSC shall meet at least […***…] at Adaptimmune’s facilities in
Abingdon, Oxfordshire, England or at Bellicum’s facilities in Houston, TX, USA,
or via teleconference or otherwise, in each case as agreed by the JSC. Where
possible, meetings will be held by telephone conference with only […***…]
meetings per […***…] being face to face and at either Adaptimmune’s or
Bellicum’s facility, unless the Parties decide otherwise. Where necessary, for
example to resolve any dispute or to agree upon changes to any POC Plan or
Co-Development Plan, the JSC shall meet more frequently.

2.7.2
JCC and JDC Meetings. The JCC or JDC shall meet at least […***…] at
Adaptimmune’s facilities in Abingdon, Oxfordshire, England or at Bellicum’s
facilities in Houston, TX, USA, or via teleconference or otherwise, in each case
as agreed by the JDC or JCC. Where possible, meetings will be held by telephone
conference with only […***…] meetings per […***…] being face to face and at
either Adaptimmune’s or Bellicum’s facility, unless the Parties decide
otherwise. Where necessary, for example to resolve any dispute or to agree upon
changes to any Co-Development Plan, as applicable, the JDC shall meet more
frequently. The JCC shall meet more regularly where reasonably necessary.

2.7.3
Meeting Agendas and Minutes. Not later than […***…] after each of the JSC, JDC,
JCC and/or JPT, as applicable, are formed, the respective committees



    




***Confidential Treatment Requested


132265684 v23         Page 18



--------------------------------------------------------------------------------



Execution Copy




shall each hold an organizational meeting by videoconference or teleconference
to establish their respective operating procedures, including establishment of
agendas, and preparation and approvals of minutes. The Parties shall alternate
responsibility for taking the meeting minutes; provided that Bellicum shall be
responsible for taking the meeting minutes at the first meeting of each
committee or team. Meeting minutes shall be sent to both Parties promptly (and
in any event within […***…]) after a meeting for review, comment and approval by
each Party. Where minutes are not approved by both Parties, the dispute shall be
resolved at the next committee or team meeting. A decision that is made at any
meeting shall be recorded in meeting minutes.
2.7.4
General. Employees of each Party, other than its nominated committee or team
representatives, may attend meetings of the JSC, JDC, JCC or JPT as applicable,
as non-voting participants. A Party’s consultants and advisors involved in a POC
Plan or Co-Development Plan may attend meetings of the JSC, JDC, JCC or JPT as
non-voting observers; provided that such consultants and advisors are under
obligations of confidentiality and non-use applicable to the Confidential
Information of the other Party as required by Clause 13.3(e). Each Party shall
be responsible for all of its own expenses of participating in the JSC, JDC, JCC
or JPT. In addition each Party may nominate the same individuals as
representatives on multiple committees.

2.8
Dissolution.

2.8.1
Dissolution of JSC. The JSC shall dissolve on termination of this Agreement or
by mutual agreement of the Parties.

2.8.2
Dissolution of JDC. The JDC shall automatically dissolve on completion of all
Co-Development Plans or, if earlier, termination of this Agreement.

2.8.3
Dissolution of JCC. The JCC shall continue for so long as there is any Joint
Selected Candidate (or Therapies containing such Joint Selected Candidates)
undergoing Phase III Clinical Trials and/or being commercialized hereunder and,
at such time as there are no Joint Selected Candidates (or Therapies containing
such Joint Selected Candidates) undergoing Phase III Clinical Trials and/or
being commercialized hereunder, the JCC will have no further responsibilities or
authority under this Agreement and the JCC will be deemed dissolved by the
Parties. The JCC will also be deemed dissolved by the Parties if all
Co-Development Plans are terminated or if all Therapies resulting from any
Co-Development Agreement fail to obtain at least one Regulatory Approval in at
least one country.

2.8.4
Dissolution of JPT. Each JPT will be deemed dissolved by the Parties on
completion or termination of the applicable Co-Development Plan.

2.8.5
Dissolution of Ad-hoc sub-committees. Each Ad-hoc sub-committee will be deemed
dissolved by the Parties on completion of the relevant activity in relation to
which the sub-committee was set up.

2.9
Alliance Managers. Within […***…] of the Effective Date, each Party shall
appoint an Alliance Manager to be the principal point of contact for
communications under this Agreement. The Alliance Managers shall facilitate the
flow of information and collaboration between the Parties and assist in the
resolution of potential and pending issues and potential disputes in a timely
manner to enable the JSC, JDC, JCC and JPT, in each case for so long as such
committee(s) are in existence, and the Parties to reach consensus and avert
escalation of such issues or potential disputes. Either Party may replace its
Alliance Manager at any time upon prior written notice (including by email) to
the other Party’s Alliance Manager. Each Party shall ensure that its Alliance
Manager is capable of performing the obligations required of an Alliance Manager
under this Agreement.











***Confidential Treatment Requested


132265684 v23         Page 19



--------------------------------------------------------------------------------



Execution Copy




ARTICLE 3 POC PHASE




3.1
Commencement of POC Phase

3.1.1
Within […***…] of the Effective Date (or such longer time as mutually agreed by
the Parties in writing), the Parties shall commence activities in furtherance of
the POC Plan. The POC Plan will describe with specificity […***…]. As of
[…***…]. Each Party will perform a battery of tests during the POC Phase, as set
forth in greater detail in the POC Plan, with the intention that the Parties
will conduct mirrored testing where practicable.

3.1.2
Adaptimmune and Bellicum shall use Commercially Reasonable Efforts to perform
the activities assigned to them under the POC Plan in accordance with the agreed
timescales, including making resources available as and when required and
supplying any product, equipment or materials as and when required for
performance of the POC Plan. Each Party shall reasonably assist the other Party
to facilitate the performance of the POC Plan. Each Party is responsible for the
costs incurred by it in performing activities assigned to it under the POC Plan.

3.1.3
As part of the performance of the POC Plan, and with respect to Targets other
than the POC Target, the Parties will jointly identify Target criteria that will
support the Parties’ development and commercialization of viable Candidates. On
achievement of Initial Success Criteria for the POC Phase and following mutual
agreement to the related Target criteria identified in accordance with this
Clause 3.1.3, Adaptimmune will provide to Bellicum a list of at least […***…]
Targets (“Target List”) and supporting validation information, with the mutually
desired objective that such Targets on the Target List will meet the agreed
Target criteria. Bellicum understands that the Targets on the Target List
provided by Adaptimmune will be provided from its internal Target projects and
that not all provided Targets will be fully validated; however, as part of
Adaptimmune’s identification and presentation of the Target List, the Parties
will reach a consensus as to what constitutes “validation” of a Target, and then
Bellicum will have a right to review all of Adaptimmune’s available
documentation for each such Target, including but not limited to information
relevant to Target validation status. Adaptimmune will select the Targets on the
Target List for provision to Bellicum in good faith. The Parties will work
together to agree upon which Targets from the Target List may be selected for
further validation and development of Candidates during any subsequent
Co-Development Phase.

3.1.4
Subject to the limitations set forth in Clause 2.2.4 (as applied to the JDC),
and subject to Clauses 2.3.2(b) and 5.7, the JDC may amend in writing the POC
Plan from time to time as the POC Phase progresses and results become available.

3.2
Subcontractors. A Party may subcontract portions of its work under the POC Plan
to (i) any Affiliate or (ii) Third Parties; provided, that such subcontract is
in writing and is consistent with the terms and conditions of this Agreement
including the confidentiality provisions of Article 13 and any rights granted to
such subcontractor are restricted to only those rights necessary for performance
by such subcontractor of the portions of work on behalf of such subcontracting
Party. Such subcontracting Party will remain fully responsible (at its cost) for
all acts or omissions of any subcontractor it appoints (including any acts or
omissions which result in a breach of the terms of this Agreement) and shall
ensure that each subcontractor complies with the terms and conditions of this
Agreement.

3.3
Progress Reports. Each Party shall keep the other Party (through the JPT and
JDC) informed of its activities, results and accomplishments under the POC Plan
and shall provide to the other Party’s representatives on the JDC regular
written summary updates (for example Word or











***Confidential Treatment Requested    


132265684 v23         Page 20



--------------------------------------------------------------------------------



Execution Copy




Powerpoint documents) at each JDC meeting. All such reports, information and
data provided by a Party shall be considered the providing Party’s Confidential
Information.


3.4
Completion of POC Phase. Completion of the POC Phase shall occur on […***…]
under the POC Plan, or upon a JDC decision that no further activities are
required (“POC Phase Completion”). Where POC Phase Completion has not been met
within a period of […***…] from the estimated date of POC Phase Completion in
accordance with the POC Plan, or where either Party believes at any time on a
reasonable and scientifically supported basis that the Initial Success Criteria
or POC Criteria will not be met, the Parties (whether directly or through a
meeting of the JSC or JDC) shall discuss and mutually agree whether any further
proof of concept work should be conducted (for example, in relation to an
alternative Candidate or an alternative Target ), or whether the POC Plan should
terminate. Any termination of the POC Plan shall result in termination of this
Agreement (and in this event, Clause 17.7 shall apply), and there shall be no
obligation on either Party to carry out any further proof of concept work on any
alternative Candidate or Target.

3.5
Progression to Co-Development Phase. Within […***…] of the date of POC Phase
Completion, Adaptimmune shall provide to Bellicum […***…]. The Adaptimmune
[…***…] will be reviewed by the JDC and JSC, and the Parties will discuss in
good faith and will mutually agree whether or not to proceed to the
Co-Development Phase; provided that neither Party is required to proceed to the
Co-Development Phase under discussion. The date of such mutual agreement of the
Parties to proceed to the Co-Development Phase, as evidenced by minutes of the
applicable JSC meeting, shall constitute “Co-Development Start”. Where the JSC
does not and/or the Parties do not agree to proceed to the Co-Development Phase
within […***…] of provision of such Adaptimmune […***…] and the POC Phase
results by Adaptimmune, then this Agreement shall automatically terminate in
accordance with Clause 17.5 (and in this event, Clause 17.7 shall apply).

ARTICLE 4 SELECTION OF TARGETS
4.1
Selected Targets.

4.1.1
Selected Target Identification. During the POC Phase, the Parties shall consult
on and discuss at the JSC any Target being considered by a Party, either by
selection from the Target List or the POC Target. The JSC shall agree upon which
two Targets will be selected for co-development. The date of such selection by
the JSC, as evidenced in minutes of the applicable JSC meeting, shall be the
“Acceptance Date” for such two Targets. The JSC shall also designate which of
the two Selected Targets is the Bellicum Target and which is the Adaptimmune
Target. Agreement of the JSC on both Selected Targets must, unless otherwise
mutually agreed between the Parties in writing, be made at the latest by […***…]
from Co-Development Start. Notwithstanding the foregoing, […***…].

4.1.2
Target Exclusivity. On the Acceptance Date, each of the two selected Targets
shall thereafter be designated as a “Selected Target”. As of the Acceptance
Date, a Selected Target will not be made available by Adaptimmune or Bellicum to
any Third Party for development, and Adaptimmune will not develop any TCRs or

















***Confidential Treatment Requested


132265684 v23         Page 21



--------------------------------------------------------------------------------



Execution Copy




Therapies to such Selected Targets for itself or for or on behalf of any Third
Party.
4.1.3
Target List. Only Targets set out on the Target List shall be eligible for
selection as a Selected Target.

ARTICLE 5 CO-DEVELOPMENT PLAN
5.1
Co-Development Plan.

5.1.1
Within […***…] after the Acceptance Date (or such longer time as mutually agreed
by the Parties in writing) with respect to a given Selected Target, the JPT
shall draft and agree upon a Co-Development Plan for the generation of
Candidates directed to each Party’s Selected Target, which plan is intended to
generate the data necessary to support an IND filing for such Party’s Joint
Selected Candidate. No activities will be performed in connection with a
proposed Co-Development Plan (and accordingly, no costs will be incurred under
Clause 10.2) before the applicable JPT has agreed upon such Co-Development Plan.
Each of the two Co-Development Plans shall:

(a)
be prepared on a global basis;

(b)
include the responsibilities of each of the Parties under the Co-Development
Plan including as relates to any manufacture of Therapy for Clinical Trials;

(c)
include a high level plan setting out an anticipated route (including Phase III
Clinical Trials and other required trials) to obtain Regulatory Approval for
such Therapy including estimated timelines and estimated budget; and

(d)
include the basis for calculation of any budgeted costs, including relevant FTE
and FTE Rate information to be applied to such budget (which FTE Rate(s) shall
be used to calculate any Development Costs reimbursable in accordance with
Clause 10).

5.1.2
Under each Co-Development Plan, each Party shall use Commercially Reasonable
Efforts to perform any part of the Co-Development Plan assigned to it, including
making resources available as and when required and supplying any product,
equipment or materials as and when required and specified under the
Co-Development Plan. The Parties may supplement the terms of this Agreement, as
necessary, with terms relating to manufacture and supply, quality and/or any
other terms deemed necessary or reasonably useful by a Party to govern the
Parties’ co-development of such Party’s respective Candidate. The Parties will
negotiate any such supplemental terms in good faith and on a timely basis to
prevent any unreasonable delay to activities performed under the Co-Development
Plan.

5.1.3
Under each Co-Development Plan, Adaptimmune shall use Commercially Reasonable
Efforts to develop and validate starting TCRs (“Initial Candidates”) directed to
each Party’s Selected Target within the timescales agreed for the relevant
Co-Development Plan. […***…].

5.1.4
Subject to Clause 2.3.2(b), Clause 2.3.3 (which references the limitations set
forth in Clause 2.2.4) and Clause 5.7, the JDC may amend in writing the
Co-Development Plan for each Party’s Initial Candidate and Joint Selected
Candidate from time to time and will regularly update the Parties’
Co-Development Plans as each phase of the plan progresses. It is envisioned that
after […***…]. Exhibit 6 outlines the anticipated





    






***Confidential Treatment Requested


132265684 v23         Page 22



--------------------------------------------------------------------------------



Execution Copy




responsibilities of each Party for any Co-Development Plan but may be amended
for any particular Co-Development Plan.
5.1.5
The JDC shall also agree upon the criteria for any Initial Candidate to proceed
through each Co-Development Phase and in particular the criteria for designation
of an Initial Candidate as a Joint Selected Candidate for progression into
preclinical development and onwards into Clinical Trials. Initial criteria are
set out in Exhibit 7 and these will be amended and reviewed by the JDC as
appropriate. Only one Joint Selected Candidate shall proceed to pre-clinical
development for any Co-Development Plan at any one time, and an alternative
Candidate will only be selected for pre-clinical development where such initial
Joint Selected Candidate fails to achieve the agreed criteria for completion of
pre-clinical development (such alternative Candidate will be deemed the Joint
Selected Candidate upon replacement of the original Joint Selected Candidate).
[…***…].

5.2
Subcontractors. Each Party may subcontract portions of its work under the
Co-Development Plan to (i) any Affiliate or (ii) Third Parties; provided in the
case of a Third Party, (a) there are no reasonably based objections from the
other Party regarding the use of said subcontractor, and (b) such subcontract is
in writing and is consistent with the terms and conditions of this Agreement
including the confidentiality provisions of Article 13 and any rights granted to
such subcontractor are restricted to only those rights necessary for performance
by such subcontractor of the portions of work on behalf of the sub-contracting
Party. The sub-contracting Party will remain fully responsible (at its cost) for
all acts or omissions of any subcontractor it appoints (including any acts or
omissions which result in a breach of the terms of this Agreement) and shall
ensure that each subcontractor complies with the terms and conditions of this
Agreement. Each Party shall notify the other Party in writing of any
sub-contractor appointments other than Affiliates. In addition, either Party may
audit any sub-contractor appointed by the other Party prior to such
sub-contractor being appointed to perform any part of any Co-Development Plan,
and on provision of written notice within […***…] of a Party becoming aware of
such sub-contractor appointment. Such audit will occur as soon as reasonably
practicable and in any event in accordance with any timelines set out in the
applicable Co-Development Plan. The Party appointing such sub-contractor will
provide reasonable assistance to enable the conduct of such audits (including
interacting with such sub-contractors to substantiate the need and right to
conduct such audits). To the extent any audit identifies any non-compliance with
Applicable Laws (including non-compliance with GMP), the Party appointing such
sub-contractor shall use reasonable efforts to procure correction of such
non-compliance by sub-contractor or shall use an alternative sub-contractor
where correction of such non-compliance is not possible or practicable. Each
Party will put in place written Quality Agreements with any subcontractor
performing GMP activities prior to them supplying materials or services
supporting any relevant GMP activities under any Co-Development Plan. The other
Party may request copies of such Quality Agreement to the extent necessary to
satisfy its internal standard operating procedures or to satisfy obligations to
any Regulatory Authority or under Applicable Laws.

5.3
Completion of any Co-Development Plan. The term for a particular Co-Development
Plan shall commence on Acceptance, and shall continue, unless earlier terminated
in accordance with Article 17, until the completion or waiver of all the tasks
set out in the Co-Development Plan (on a Selected Target-by-Selected Target
basis, the “Co-Development Term”). During the Co-Development Term and subject to
reimbursement by the other Party under Clause 10.2, each Party shall be
responsible for its own costs associated with the activities it conducts under
the Co-Development Plan. The final report for each Co-Development Plan shall (i)
identify all relevant data necessary for assessment by the JSC of whether the
Candidate criteria have been met by any Joint Selected Candidate and (ii)
include such data and research records that have been compiled and which may be
required to support an IND filing for any Joint Selected Candidate.























***Confidential Treatment Requested


132265684 v23         Page 23



--------------------------------------------------------------------------------



Execution Copy




5.4
Reports; Records; and Inspections.

5.4.1
Progress Reports. Each Party shall keep the other Party regularly informed of
its activities (if any) under each Co-Development Plan and shall provide to the
other Party’s representatives on the JDC regular written summary updates at each
JDC meeting. If reasonably necessary for a Party to perform its work under a
Co-Development Plan, that Party may request that the other Party provide more
detailed information and data regarding the updates it earlier provided, and the
other Party shall promptly provide the requesting Party with information and
data as is reasonably available and reasonably necessary to conduct a
Co-Development Plan, and such other information as the Parties agree. All such
reports, information and data provided by a Party shall be considered the
providing Party’s Confidential Information.

5.4.2
Development Records. Each Party shall maintain records of its performance of
each, if any, Co-Development Plan (or cause such records to be maintained) in
sufficient detail and in good scientific manner as will properly reflect all
work done and results achieved by or on behalf of such Party in the performance
of such Co-Development Plan. All laboratory notebooks shall be maintained for no
less than [...***…] after creation of the relevant notebook entry. All other
records shall be maintained by each Party during the applicable Co-Development
Term and for a minimum of […***…] thereafter. All such records of a Party shall
be considered such Party’s Confidential Information. The Party responsible for
any Clinical Trial shall also procure that any Third Parties involved in any
Clinical Trial or Party itself maintain all records relevant to the Clinical
Trial for a minimum of […***…] from completion of relevant Clinical Trial or
such longer period required under Applicable Laws and that the other Party is
given access to such records as may be reasonably necessary for such other Party
to comply with Applicable Laws or perform its obligations hereunder. Records
shall not be destroyed by either Party without prior written notification of
such destruction being provided to other Party, and other Party being given the
opportunity to take over the storage and responsibility for such records.

5.4.3
Quality. Each Co-Development Plan shall be performed at all times in accordance
with all Applicable Laws including as applicable requirements of GxP. Each Party
shall ensure that any manufacture and supply of Joint Selected Candidate for any
Clinical Trials is carried out in accordance with cGMPs and applicable Quality
Agreements.

5.4.4
Inspections. The Parties shall notify each other of any inspections carried out
or requested by any Regulatory Authority that relates, and in each case to the
extent such inspection or request relates, to any Joint Selected Candidate under
any Co-Development Plan or to the facility at which any Joint Selected Candidate
is being manufactured or stored or any Clinical Trial site or other Third Party
site or facility relevant to any Joint Selected Candidate (including where such
sites are managed by a CRO or other Third Party). From and after the initiation
of the first Phase III Clinical Trial with respect to a given Therapy that is
the subject of such Co-Development Plan, both Parties shall be entitled to be
present at such inspections to the extent such inspections relate solely to such
Therapy and to the extent reasonably practicable; provided, that the Party who
is not in control of the relevant facility (either directly or through a
subcontract) shall only be permitted to attend such inspections as a silent
observer. Where any inspection identifies any non-compliance with Applicable
Laws, then the Party responsible for the facility shall correct any such
non-compliance and shall keep the other Party informed of the steps being taken
to correct any non-compliance.

5.5
Research Efforts. Each Party shall assign such scientific and technical
personnel and allocate such other resources as are reasonably necessary for
performing the activities as are assigned to it in each Co-Development Plan and
shall perform such activities in accordance with all Applicable Laws (including
GxPs) in each case to the extent applicable to performance of the relevant
Co-Development Plan activities by such Party, the terms and conditions of this
Agreement, and within generally accepted professional standards. Each Party
shall be solely





***Confidential Treatment Requested


132265684 v23         Page 24



--------------------------------------------------------------------------------



Execution Copy




responsible for the safety and health of its employees, consultants and
visitors, and for compliance with all Applicable Laws related to health, safety
and the environment, including providing its employees, consultants and visitors
with all required information and training concerning any potential hazards
involved in performing such activities and any precautionary measures to protect
its employees from any such hazards at its own facilities and as regards its or
its subcontractors performance of the Co-Development Plan. Each Party shall use
Commercially Reasonable Efforts to train its personnel assigned to perform
activities under this Agreement and ensure that any personnel so assigned shall
be capable of professionally and competently performing the activities assigned
to it in each Co-Development Plan. Each Party may request an on-site visit to
the other Party and/or its Affiliates for the purpose of conducting a quality
assessment and/or quality audit for any GMP activities, which visit the other
Party will promptly accommodate. Each Party shall be entitled to request such
on-site visit no more than […***…] in any […***…] (except in the case of any
subsequent “for cause” audits) and any visit will be conducted to reasonably
minimize interference to the other Party’s business.
5.6
Reserved Activities. The following activities shall be reserved to Adaptimmune
under any Co-Development Plan (“Adaptimmune Reserved Activities”):

(a)
[…***…];

(b)
[…***…];

(c)
[…***…];

(d)
[…***…].

The following activities shall be reserved to Bellicum under any Co-Development
Plan (“Bellicum Reserved Activities”); and as used herein, the term “Reserved
Activities” means Adaptimmune Reserved Activities and/or Bellicum Reserved
Activities, as the context may require:
(a)
[…***…];

(b)
[…***…].

For avoidance of doubt, each of the Parties may […***…].
5.7
Changes to Co-Development Plan. The Parties acknowledge and agree that each
Co-Development Plan will change and develop as the applicable Joint Selected
Candidate progresses through development, Clinical Trials and to Regulatory
Approval. The JPT will be responsible for amending the Co-Development Plan in
relation to any non-material changes. Subject to Clause 2.3.2(b) and Clause
2.3.3 (which references the limitations set forth in Clause 2.2.4), the JDC
shall be responsible for reviewing and amending operational aspects and
activities under each Co-Development Plan as necessary in relation to any
material changes; provided that material changes to a Party’s personnel, funding
and/or resources necessary for performance of such Co-Development Plan must be
mutually agreed by the Parties in writing (i.e., the JDC cannot make such
decisions). Material changes will include any changes which







































***Confidential Treatment Requested


132265684 v23         Page 25



--------------------------------------------------------------------------------



Execution Copy




significantly increase the resource requirement, significantly change the
timescales for performance or increase the cost of the performance of the
Co-Development Plan (as against budgeted costs) or any change of any Joint
Selected Candidate. Each Party shall update its part of the budget for any
Co-Development Plan on a regular basis and provide an update to such budget at
each JDC meeting. Such budget will be discussed at the JDC and approved at the
JDC. Any changes to a Co-Development Plan (including to the budget set out in
such Co-Development Plan) will be made in good faith and with a bona fide
intention that such changes are required for the successful development and
commercialisation of any Joint Selected Candidate or Therapy utilising such
Joint Selected Candidate. The Parties will also negotiate in good faith any
amendments or additional terms required to this Agreement to address changes in
scope of the Co-Development Plan as the applicable Joint Selected Candidate or
Therapy utilising such Joint Selected Candidate progresses through to Regulatory
Approval.
5.8
Additional HLA Candidates. Each Co-Development Plan shall initially focus on
Candidates for only one HLA Type. Following completion of any Phase II Clinical
Trial in relation to any Co-Development Plan, the Parties will discuss and agree
whether development of any further Additional HLA Candidates is desirable and if
so the terms on which such Additional HLA Candidates will be developed. Any
Additional HLA Candidates will be mutually agreed between the Parties, and will
require a related Co-Development Plan.

ARTICLE 6 REGULATORY
6.1
Regulatory Matters.

6.1.1
As between the Parties, (a) Bellicum shall be responsible for holding and
applying for any Regulatory Approvals or MAAs in relation to the Bellicum
Candidate and any Therapy comprising the Bellicum Candidate; and (b) Adaptimmune
shall be responsible for holding and applying for any Regulatory Approvals or
MAAs in relation to the Adaptimmune Candidate and any Therapy comprising the
Adaptimmune Candidate.

6.1.2
The Party holding the relevant Regulatory Approval in relation to a Therapy
shall be primarily responsible, and act as the sole point of contact, for
communications with Regulatory Authorities in connection with the development,
commercialisation, and manufacturing of such Therapy. To the extent the other
Party is required to provide any information or response to a Regulatory
Authority, such response will be discussed with the responsible Party to the
extent practicable and responding Party shall provide only such information as
is necessary to comply with its legal obligations unless otherwise mutually
agreed. The Parties shall copy each other on any material correspondence in
relation to a Therapy (or anything which is likely to affect the safety or
regulatory approval of any Therapy) received from a Regulatory Authority and
where reasonably possible provide the other Party an opportunity to comment on
such correspondence. Both Parties shall be entitled to be present at any
scheduled meeting, interview or discussion with any Regulatory Authority
relating to any Joint Selected Candidate or Therapy utilising such Joint
Selected Candidate.

6.1.3
Notwithstanding the foregoing, each Party shall provide such assistance as may
reasonably be requested by the other Party relating to regulatory matters
(including preparation and filing for any INDs and MAAs and obtaining and
maintaining Regulatory Approvals). Such assistance will include, without
limitation, a right to [...***…]























***Confidential Treatment Requested


132265684 v23         Page 26



--------------------------------------------------------------------------------



Execution Copy




[…***…].
6.1.4
Nothing in this Clause 6.1 shall require any Party to breach its obligations to
any Regulatory Authority under Applicable Law.

ARTICLE 7 COMMERCIALISATION
7.1
Commercialisation Generally. Each of the Parties shall use its Commercially
Reasonable Efforts to commercialise and promote any Therapy in accordance with
its mutually agreed Co-Commercialisation Agreement and/or a subsequent detailing
agreement (as outlined in Exhibit 3 and to be further described in a
Co-Commercialization Agreement). Bellicum shall be primarily responsible for
commercialisation, manufacture and promotion of the Therapy comprising the
Bellicum Candidate, and Adaptimmune shall be primarily responsible for
commercialisation, manufacture and promotion of the Therapy comprising the
Adaptimmune Candidate.

7.2
Co-Commercialisation Agreement. Not later than […***…] after […***…] for any
Therapy, the Parties shall negotiate in good faith and agree to commercially
reasonable terms of an agreement, or an appropriate amending and restating of
this Agreement, covering any co-commercialisation activities (if any) and the
profit/loss sharing and governance that will apply to Therapies (such agreement
or amended and restated iteration of this Agreement, “Co-Commercialisation
Agreement”). Such Co-Commercialisation Agreement shall include the principles
set out in Exhibit 3, unless otherwise mutually agreed in writing. Activities
described in such Co-Commercialization Agreement will not be initiated unless
and until the Parties agree regarding the terms and conditions of such
Co-Commercialisation Agreement. Where any of the terms of such
Co-Commercialization Agreement have not been agreed by the Parties following
[…***…], then for a Bellicum Therapy, Bellicum shall be entitled to refer
resolution of any non-resolved terms and conditions to arbitration in accordance
with Clause 18.2, and for an Adaptimmune Therapy, Adaptimmune shall be entitled
to refer resolution of any non-resolved terms and conditions to arbitration in
accordance with Clause 18.2.

7.3
Commercialisation Updates. Each Party shall continue to keep the other Party
informed of its commercialisation of any relevant Therapy and will provide
regular updates to the JCC. Each Party shall also provide to the other Party, on
or about […***…]. Each Party may address questions on the annual reports to the
Alliance Managers or JCC following receipt of such written reports.

7.4
Safety Event Reporting. Additionally, each Party shall provide to the other
Party prompt written notice of any material safety events pertaining to
Therapies of which it becomes aware including any SUSARs or other material
events which might have general applicability to the use of Candidates, TCRs or
Therapies to treat patients. The Parties shall enter into a pharmacovigilance
agreement on commercially reasonable terms to facilitate the reporting of such
events.

ARTICLE 8 LICENSES
8.1
Development License. Commencing on the Effective Date and continuing in full
force and effect until completion or termination of all Co-Development Plans,
each Party hereby grants to the other Party a royalty-free, non-transferable
(except to such other Party’s agents performing the POC Plan or Co-Development
Plan), non-exclusive license in the Field under such Party’s Licensed
Intellectual Property solely for the purposes of and to the extent necessary for
(a) performing the POC Plan; and (b) performing each Co-Development Plan,
including CMC

























***Confidential Treatment Requested


132265684 v23         Page 27



--------------------------------------------------------------------------------



Execution Copy




activities (collectively, the “Development License”). The Development License
shall be specific to the research and development activities and
responsibilities of the licensee Party under the Co-Development Plan and
directed to the applicable Selected Target, including any associated diagnostic
assays and companion diagnostics developed for a Party’s Joint Selected
Candidate.
For clarity, the Development License does not include the right for Bellicum to
conduct any Adaptimmune Reserved Activities, and does not include the right for
Adaptimmune to conduct any Bellicum Reserved Activities.
8.2
Exclusive License.

8.2.1
Exclusive License Grant. As from the Acceptance Date, each Party grants to the
other Party an exclusive license under such Party’s Licensed Intellectual
Property in each case to (i) make, have made, use, import and have imported
Joint Selected Candidates and Therapies, and (ii) sell, have sold and offer for
sale Therapies, in each case of sub-Clauses (i) and (ii), in the Field and
directed to the corresponding Selected Target (each, an "Exclusive License").
Each such Exclusive License shall be subject to the following:

(a)
The Exclusive License shall include a grant back to the licensor Party, to the
extent applicable, of a right to perform co-development and co-commercialisation
activities regarding any Therapy or Joint Selected Candidate as part of any POC
Plan, Co-Development Plan or Co-Commercialisation Agreement;

(b)
The Exclusive License shall not include the right for Bellicum to conduct any
Adaptimmune Reserved Activity or for Adaptimmune to conduct any Bellicum
Reserved Activity; and

(c)
The Exclusive License shall not include:

(i)
any right to modify, improve or otherwise materially alter any Candidate, Joint
Selected Candidate or Therapy (save as reasonably necessary to address any
requirement from any Regulatory Authority or to address any safety concern). For
clarity, modification of any complementarity determining region of any TCR
included within any Therapy or the sequence encoding such complementarity
determining region shall constitute a material alteration; or

(ii)
any right to generate any new TCR or new Candidate to any Selected Target or to
any other Target under the Exclusive License; provided that the licensee Party
retains the right to use its own technology (obtained independently of this
Agreement) to modify, improve or alter its own Candidates, Joint Selected
Candidate and Therapies.

8.2.2
Sublicenses. Each Party shall have the right to sublicense the licenses and
rights granted under Clauses 8.1 and 8.2.1 to its Affiliates and permitted
sub-contractors acting on its behalf; provided that in each case such
sublicense:

(a)
is consistent with the terms and conditions of this Agreement; and

(b)
is in writing.

Each Party shall be responsible for all actions and omissions of any Sublicensee
including where such actions and omissions result in a breach of the terms of
this Agreement. Any other sub-licensing must be prior approved in writing by the
licensor Party.
8.3
[…***…]. During the term of this Agreement, and subject to the limitations set
forth in this Clause 8.3, […***…]









***Confidential Treatment Requested


132265684 v23         Page 28



--------------------------------------------------------------------------------



Execution Copy




[…***…].
8.4
No Additional Licenses. Except as expressly provided in this Agreement, nothing
in this Agreement shall grant either Party any right, title or interest in and
to the know-how, Patents or other Intellectual Property Rights of the other
Party (either expressly or by implication or estoppel).

ARTICLE 9 TECHNOLOGY TRANSFER
9.1
In addition to any technology transfer contemplated by any Co-Development Plan,
following completion of any Co-Development Plan and as part of any
Co-Commercialisation Plan, Adaptimmune will:

(a)
reasonably assist Bellicum in establishing a […***…] for any Therapy comprising
a Bellicum Candidate, and will allow and enable Bellicum to work with […***…]
(to the extent relevant). Such assistance will include […***…]; and

(b)
provide ongoing technical assistance in relation to Bellicum's development and
manufacturing of the Bellicum Candidates and Therapies comprising a Bellicum
Candidate as reasonably requested from time to time and during the Term.

The details of what technical assistance and transfer of technology will be
required from Adaptimmune will be agreed upon by the Parties as part of a
technology transfer plan to be initially prepared by Bellicum and approved by
the JDC. The costs of such technical assistance and transfer shall be considered
to be a Development Cost and subject to reimbursement in accordance with Article
10. Any technology transfer obligations and provision of confidential
information will be subject to any Third Party restrictions relevant to such
technology transfer and provision of confidential information.
9.2
In addition to any technology transfer contemplated by any Co-Development Plan,
following completion of any Co-Development Plan and as part of any
Co-Commercialisation Plan, Bellicum will:

(a)
reasonably assist Adaptimmune in establishing a […***…] for any Therapy
comprising an Adaptimmune Candidate, and will allow and enable Adaptimmune to
work with […***…] (to the extent relevant). Such assistance will include
[…***…]; and

(b)
provide ongoing technical assistance in relation to Adaptimmune's development
and manufacturing of the Adaptimmune Candidates and Therapies comprising an
Adaptimmune Candidate as reasonably requested



















































***Confidential Treatment Requested


132265684 v23         Page 29



--------------------------------------------------------------------------------



Execution Copy




from time to time and during the Term.
The details of what technical assistance and transfer of technology will be
required from Bellicum will be agreed upon by the Parties as part of a
technology transfer plan to be initially prepared by Adaptimmune and approved by
the JDC. The costs of such technical assistance and transfer shall be considered
to be a Development Cost and subject to reimbursement in accordance with Article
10. Any technology transfer obligations and provision of confidential
information will be subject to any Third Party restrictions relevant to such
technology transfer and provision of confidential information
ARTICLE 10 FINANCIAL TERMS
10.1
Co-commercialisation Profit/Loss Sharing. If a Co-Commercialisation Agreement is
agreed upon by the Parties, the costs of Co-Commercialisation, manufacture and
promotion of any Therapy shall be shared equally between the Parties as set
forth in such Co-Commercialisation Agreement. The mechanism for such payments
and the calculation of cost, profit and loss share shall be agreed as part of
the Co-Commercialisation Agreement and in accordance with Exhibit 3.

10.2
Reimbursement of Co-Development Costs under any Co-Development Plan.

10.2.1
The budget established for each Co-Development Plan will control the
reimbursable costs incurred by each Party in performing under such
Co-Development Plan. The budget and/or the Co-Development Plan may allow for a
certain percentage of excess spending over the budgeted amount, and/or may
establish a cap on spending that may not be exceeded without amendment of such
budget and/or the Co-Development Plan (as applicable). The Parties shall each
pay 50% of the costs incurred in accordance with the relevant budget by each of
the Parties in performance of the Co-Development Plan, including the costs of
Clinical Trials, costs of CMC, costs of manufacture and any sub-contractor costs
necessarily incurred in the performance of any Co-Development Plan. Agreed FTE
Rates applicable to various levels of employees and agents utilized by a Party
in connection with its performance under a Co-Development Plan are set forth in
Exhibit B, and such Agreed FTE Rates may be further described in each
Co-Development Plan.

10.2.2
The estimated costs and budget for any Co-Development Plan shall be set out in
the initial Co-Development Plan prepared in accordance with Clause 5.1.1, and
such Co-Development Plan and its budget shall be reviewed, updated and amended
as required, in accordance with Clause 5.7. The Co-Development Plan expenses
subject to reimbursement by a Party under this Clause 10.2 shall not exceed
[…***…]% of the expenses set forth in the then-current budget for the other
Party’s Co-Development Plan, unless the Parties otherwise mutually agree in
writing.

10.2.3
No later than the […***…] after the end of each […***…] during the performance
of any Co-Development Plan, each Party shall provide to the other Party a list
of all costs and expenses reasonably incurred in accordance with the
corresponding budget in the performance of the relevant Co-Development Plan
(“Development Costs”). In addition to the following, each Co-Development Plan
may describe in greater detail certain types of expenses, and a calculation of
certain expenses, that are permitted within (or excluded from) Development
Costs. Such Development Costs shall include […***…]. Development Costs shall not
include, for example only, […***…]























***Confidential Treatment Requested


132265684 v23         Page 30



--------------------------------------------------------------------------------



Execution Copy




[…***…]. Each Party shall provide reasonable evidence supporting any claimed
Development Costs on reasonable request from the other Party. Development Costs
may be subject to annual increases to account for inflation, but such increases
shall be based on a mutually agreed, objective, relevant inflation index (as set
forth in the Co-Development Plan or its related budget).
10.2.4
Where Bellicum is owed reimbursement of Development Costs, Bellicum shall
invoice Adaptimmune for such sums and Adaptimmune shall pay such invoice within
[…***…] of receipt of invoice. Where Adaptimmune is owed reimbursement of
Development Costs, Adaptimmune shall invoice Bellicum for such sums and Bellicum
shall pay such invoice within […***…] of receipt of invoice. Where any part of
Development Costs is disputed, reimbursement of the non-disputed part of such
Development Costs shall occur in accordance with this Clause 10.2.4 and the
Parties shall resolve the dispute as expeditiously as possible in accordance
with Clause 10.2.6.

10.2.5
In calculating any Development Costs the following principles will apply:

(a)
[…***…];

(b)
[…***…];

(c)
[…***…];

(d)
[…***…];

(e)
[…***…];

(f)
[…***…];

(g)
[…***…]; and

(h)
[…***…].





































































    




***Confidential Treatment Requested


132265684 v23         Page 31



--------------------------------------------------------------------------------



Execution Copy




10.2.6
Audit Right. Where either Party disputes that any costs are not necessarily
incurred in the performance of any Co-Development Plan, the dispute shall first
be referred to senior managers in accordance with Clause 18.1. Where the dispute
is not resolved within […***…] of such referral, either Party may request that
such report be verified by the Party’s then-current independent, certified and
internationally recognized public accounting firm. Such right to request a
verified report shall (i) be limited to the period covered by the disputed
Development Costs being claimed; and (ii) not more frequently than once with
respect to records covering any specific period of time. Each Party shall, upon
timely written request and on at least […***…] advance written notice from
Adaptimmune or Bellicum, as applicable, and at a mutually agreeable time during
its regular business hours, make its records available for inspection by the
relevant accounting firm at such place or places where such records are
customarily kept, solely to verify the accuracy of the disputed Development
Costs being requested under this Agreement. The accounting firm shall only state
factual findings in its audit reports. The draft audit report shall be shared
with both Parties at the same time. Following review and approval by all Parties
of the draft audit, the final audit report shall be shared with Bellicum and
Adaptimmune.

10.2.7
Underpayment; Overpayment. After reviewing the audit report delivered under
Clause 10.2.6, any discrepancy in Development Costs and reimbursement of such
costs shall be corrected by the relevant Party or Parties within […***…] of
delivery of audit report under Clause 10.2.6. Any audit shall be at the
requesting Party’s expense unless such audit shows more than the greater of (a)
a […***…] percent and (b) $[...***…], discrepancy in the Development Costs being
claimed.

10.2.8
Payment and Related Matters. All payments in connection with Development Costs
will be handled in accordance with Clauses 11.1 – 11.4 inclusive.

ARTICLE 11 PAYMENTS
11.1
Mode of Payment.

11.1.1
All payments hereunder shall be made by wire transfer in immediately available
funds to the account listed below (or such other account as the receiving Party
shall designate before such payment is due):

If to Adaptimmune:


Payee: Adaptimmune Limited
Bank Name: […***…]
Bank address: […***…]
IBAN: […***…]
SWIFT/BIC: […***…]


If to Bellicum:


Beneficiary’s Bank: […***…]
Bank Address: […***…]
Bank Phone: […***…]


Beneficiary Name: Bellicum Pharmaceuticals, Inc.
Beneficiary Account Number: […***…]
Swift Code: […***…]
ABA Routing Number: […***…]


11.1.2
The Party paying any sum under this Agreement will be responsible for any bank
costs or charges associated with any transfer of sums or reimbursement of costs
including any currency conversion costs or transfer costs.





***Confidential Treatment Requested


132265684 v23         Page 32



--------------------------------------------------------------------------------



Execution Copy




11.2
Currency of Payments. All payments under this Agreement shall be made in US
dollars, unless otherwise expressly provided in this Agreement.

11.3
Taxes. Each Party shall comply with Applicable Laws regarding filing and
reporting for tax purposes.  Neither Party shall treat their relationship under
this Agreement as a pass through entity for tax purposes.  If any payments made
by the Parties under this Agreement are subject to withholding taxes under
Applicable Laws of any state, federal, provincial or foreign government, each
Party shall be authorised to withhold such taxes as are required under such
Applicable Laws, pay such taxes to the appropriate government authority, and
remit the balance due to the other Party net of such taxes.  The Party paying
the taxes to the government authority shall secure and deliver to the other
Party an official receipt for taxes paid.  The Parties will fully cooperate with
each other to enable each Party to more accurately determine its own tax
liability and to minimize such liability to the extent legally permissible and
administratively reasonable.  Each Party shall provide and make available to the
other Party any exemption certificates, resale certificates, information
regarding out of state or out of country sales or use of equipment, materials or
services, and any other information reasonably requested by the other Party to
support the provisions of this Clause 11.3, including the appropriate
organization of invoice formats and supporting documents to allow maximization
of reclamation of VAT and other transaction taxes.

11.4
Late Payment. In relation to any undisputed amount required to be paid by a
Party hereunder which is not paid by the payment date due, the other Party may
charge interest at a monthly rate equal to […***…] percent ([…***…]%); provided,
however, that in no event will such rate exceed the maximum legal interest rate
then in effect. Such interest shall be computed on the basis of a month of 30
days for the actual number of days such payment is overdue.

ARTICLE 12 INTELLECTUAL PROPERTY; OWNERSHIP
12.1
Disclosure; Ownership; Inventorship; Assignment and Cooperation.

12.1.1
Disclosure. During the Term, each Party shall promptly disclose to the other
Party in writing any registerable or potentially registerable Foreground IP
(whether or not patentable) conceived or reduced to practice by or for the
disclosing Party in the course of performance of this Agreement. Disclosure will
be made via designated patent representatives for each Party.

12.1.2
Ownership. As between the Parties:

(a)
Adaptimmune shall solely own any Foreground IP which primarily relates to the
Adaptimmune Technology including any Foreground IP which claims or Covers any
improvement to the Adaptimmune Technology (“Adaptimmune Foreground IP”);

(b)
Bellicum shall solely own any Foreground IP which primarily relates to the
Bellicum Technology including any Foreground IP which claims or Covers any
improvement to the Bellicum Technology (“Bellicum Foreground IP”); and

(c)
The Parties shall jointly own any Foreground IP other than that set out in
clause 12.1.2 (a) and (b) ("Joint IP").

In relation to any inventions, existence and ownership of inventions shall be
determined in accordance with the laws of the United States. Without limiting
the foregoing, each Party retains an undivided one-half interest in and to the
Joint IP (including Patents therein). Subject to the licenses granted in Article
8, (i) each Party may exploit fully the Joint IP, in any field, and may grant
licenses under the Joint IP, without obtaining consent from the other Party, and
(ii) may transfer or encumber its ownership interest in any of the Joint IP,
subject to obtaining the prior written consent of the other Party (which consent
will not be unreasonably withheld, conditioned or delayed), in each case of
sub-clauses (i) and (ii), without accounting to the other Party.




***Confidential Treatment Requested


132265684 v23         Page 33



--------------------------------------------------------------------------------



Execution Copy




In the event of any dispute as to whether any Foreground IP primarily relates to
either the Adaptimmune Technology or Bellicum Technology under Clauses 12.1.2(a)
or 12.1.2(b) and where such dispute is not resolved by reference to senior
executives in accordance with Clause 18.1, an independent patent expert (“Patent
Expert”) shall be appointed by the Parties to resolve such dispute. The decision
of the Patent Expert shall be binding on the Parties in the absence of manifest
error or fraud. The Patent Expert shall be mutually agreed between the Parties
in writing within […***…] of expiry of the […***…] resolution period in Clause
18.1. Where the Parties cannot agree such Patent Expert, the Patent Expert shall
be appointed by the American Arbitration Association under its Supplementary
Rules for the Resolution of Patent Disputes. Any Patent Expert shall be a patent
attorney and have at least 20 years’ experience in relation to pharmaceutical or
biotechnology patent matters. The fees of the Patent Expert shall be shared
equally between the Parties and the Parties shall use reasonable efforts to
ensure resolution occurs as quickly as possible after referral to such Patent
Expert. The Parties shall reasonably cooperate with the Patent Expert, including
providing such information as may reasonably be required by the Patent Expert to
reach a decision.
Nothing in this clause shall affect or impact any ownership of either Party in
relation to such Party’s Background IP.
12.1.3
Assignment; Cooperation. Each Party shall execute such further documentation as
may be necessary or appropriate, and provide reasonable assistance and
cooperation, to implement the provisions of this Article 12. Each Party shall to
the extent legally practicable and possible under relevant national or local
laws use Commercially Reasonable Efforts to cause all of its employees,
Affiliates and any Third Parties working pursuant to this Agreement on its
behalf, to assign (or otherwise convey rights) to such Party any Patents and
Know-How or other Foreground IP discovered, conceived or reduced to practice by
such employee, Affiliate or Third Party, and to cooperate with such Party in
connection with obtaining patent protection therefore.

12.2
Patent Prosecution.

12.2.1
Adaptimmune Controlled Prosecution and Maintenance.

(a)
Adaptimmune shall, at its sole discretion and expense, have the right (but not
the obligation) to Prosecute and Maintain Patents within the Adaptimmune
Background IP.

(b)
Adaptimmune shall, at its sole discretion and expense, have the right (but not
the obligation) to Prosecute and Maintain Patents within the Adaptimmune
Foreground IP, to the extent such Patents do not include any claim Covering (i)
a Selected Target, or (ii) the composition of matter of a Candidate or Therapy.
Without limiting the foregoing, in the event that Adaptimmune elects not to
Prosecute and Maintain any Patents under this Clause 12.2.1(b), Adaptimmune
shall not grant any Third Party the right to do so.

(c)
Adaptimmune shall, at its sole discretion and expense, have the right (but not
the obligation) to Prosecute and Maintain Patents within the Foreground IP, to
the extent such Patents include any claim Covering (i) an Adaptimmune Selected
Target; or (ii) the composition of matter of an Adaptimmune Candidate or Therapy
comprising such Adaptimmune Candidate. Without limiting the foregoing, in the
event that Adaptimmune elects not to Prosecute and Maintain any Patents under
this Clause 12.2.1(c), Adaptimmune shall not grant any Third Party the right to
do so.

12.2.2
Bellicum Controlled Prosecution and Maintenance.

(a)
Bellicum shall, at its sole discretion and expense, have the right (but not the
obligation) to Prosecute and Maintain Patents within the Bellicum Background IP.





***Confidential Treatment Requested


132265684 v23         Page 34



--------------------------------------------------------------------------------



Execution Copy




(b)
Bellicum shall, at its sole discretion and expense, have the right (but not the
obligation) to Prosecute and Maintain Patents within the Bellicum Foreground IP,
to the extent such Patents do not include any claim Covering (i) a Selected
Target, or (ii) the composition of matter of a Candidate or Therapy. Without
limiting the foregoing, in the event that Bellicum elects not to Prosecute and
Maintain any Patents under this Clause 12.2.2(b), Bellicum shall not grant any
Third Party the right to do so.

(c)
Bellicum shall, at its sole discretion and expense, have the right (but not the
obligation) to Prosecute and Maintain Patents within the Foreground IP to the
extent such Patents include any claim Covering (i) a Bellicum Selected Target,
or (ii) the composition of matter of a Bellicum Candidate or Therapy comprising
a Bellicum Candidate. Without limiting the foregoing, in the event that Bellicum
elects not to Prosecute and Maintain any Patents under this Clause 12.2.2(c),
Bellicum shall not grant any Third Party the right to do so.

12.3
Jointly Controlled Prosecution and Maintenance:

12.3.1
In relation to any Joint IP not Prosecuted and Maintained by either Adaptimmune
or Bellicum under Clauses 12.2.1 and 12.2.2, the Parties shall mutually agree
upon which Party shall have the right to Prosecute and Maintain such Patents.

12.4
Failure to Prosecute. If the Prosecuting Party elects not to Prosecute and
Maintain any Patents under Clauses 12.2.1, 12.2.2 or 12.3.1, the Prosecuting
Party shall provide at least […***…] written notice to Non-Prosecuting Party
describing with specificity such election. Thereafter, Non-Prosecuting Party
shall have the right, but not the obligation, to Prosecute and Maintain any such
notified Patents, at […***…] and in its sole discretion. Prosecuting Party will
provide reasonable cooperation and assistance to Non-Prosecuting Party in
relation to transferring such Prosecution and Maintenance. Clause 12.4 shall
continue to apply in relation to ongoing Prosecution and Maintenance of any
transferred Patents.

12.5
Comments from Non-Prosecuting Party. The Prosecuting Party will provide the
Non-Prosecuting Party with copies of any filed patent application, filings and
other material correspondence with applicable governmental authorities relating
to any Foreground IP, and will keep the Non-Prosecuting Party reasonably
informed of the status of such Prosecution and Maintenance, including providing
Non-Prosecuting Party with copies of all communications received from or filed
in patent offices within a reasonable period of time after receipt by
Prosecuting Party. Prosecuting Party shall also consult with Non-Prosecuting
Party regarding such activities and shall reasonably consider Non Prosecuting
Party’s input with respect thereto. The Prosecuting Party shall be responsible
for the fees of Prosecution and Maintenance of the Foreground IP for which it is
responsible.

12.6
Enforcement Rights for Infringement by Third Parties.

12.6.1
Notice. Each Party shall promptly notify, in writing, the other Party upon
learning of any actual or suspected infringement of the Patents within the
Background IP or Foreground IP to the extent such actual or suspected
infringement is relevant to any Selected Target, Candidate or a Therapy, or, of
any claim of invalidity, unenforceability, or non-infringement of any Patents
within the Background IP (to the extent relevant to any Selected Target,
Candidate or Therapy) or Foreground IP (each an “Infringement”).

12.6.2
Enforcement Actions.

(a)
The Parties shall consult in good faith as to potential strategies to terminate
suspected or potential Infringement, and shall mutually agree on which Party
shall have primary responsibility for any enforcement action, provided, that
where the Parties cannot reach agreement within […***…] of the date of
notification of any actual or suspect Infringement (or any applicable shorter
period of time before enforcement rights lapse), the Prosecuting Party in
relation to the relevant Patent or Party owning or Controlling the relevant
intellectual property right in the case of other Foreground IP or Background





***Confidential Treatment Requested


132265684 v23         Page 35



--------------------------------------------------------------------------------



Execution Copy




IP shall have the first right, but not the obligation, to seek to abate any
actual or suspected Infringement by a Third Party, or to file suit against any
Third Party for Infringement. If the Prosecuting Party or owning or Controlling
Party does not, within […***…] of receipt of a notice under Clause 12.4.1, take
steps to abate the Infringement, or to file suit to enforce against such
Infringement, then Non-Prosecuting Party shall have the right, but not the
obligation, to take action to enforce against such Infringement; provided that
if Prosecuting Party is diligently pursuing ongoing settlement discussions at
the end of such […***…] period then Non-Prosecuting Party shall not be permitted
to exercise such right unless such settlement discussions cease without reaching
settlement or Prosecuting Party ceases to pursue such discussions diligently.
(b)
The non-controlling Party shall reasonably cooperate with the Party controlling
any such action to abate or enforce pursuant to this Clause 12.6.2 (as may be
reasonably requested by the controlling Party and at the controlling Party’s
expense), including, if necessary, by being joined as a party; provided that the
non-controlling Party shall be reimbursed by the controlling Party as to any
costs or expenses incurred, and shall have the right to be represented by its
own counsel at its own expense. The Party controlling any such action shall keep
the other non-controlling Party updated with respect to any such action,
including providing copies of all documents received or filed in connection with
any such action.

12.6.3
Settlement. The Party controlling any such enforcement action described in
Clause 12.6.2 (a “Enforcement”), at its sole discretion, may take reasonable
actions to terminate any alleged infringement without litigation; provided, that
if any such arrangement would adversely affect the non-controlling Party’s
rights under this Agreement or impose any obligation or requirement on the
non-controlling Party, then that arrangement is subject to the non-controlling
Party’s prior written consent, which consent shall not to be unreasonably
withheld, conditioned or delayed.

12.6.4
Costs and expenses. The Party controlling any Enforcement shall bear all of its
costs and expenses, including litigation expenses, related to such Enforcement
actions, except to the extent agreed otherwise in the Co-Commercialisation
Agreement.

12.6.5
Damages. Unless otherwise mutually agreed by the Parties in writing, and subject
to the respective indemnity obligations of the Parties set forth in Article 16,
all damages, amounts received in settlement (including royalty, milestone or
other payments), judgment or other monetary awards recovered in Enforcement with
respect to activities of the Third Party that occurred prior to the effective
date of such award shall be shared as follows:

(a)
first, to reimburse the controlling Party for costs and expenses incurred under
Clause 12.4.4; and

(b)
second, shall be apportioned […***…]% to the controlling Party and […***…]% to
the other (non-controlling) Party.

12.7
Third Party Infringement Claims.

12.7.1
Notice. In the event that a Third Party shall make any claim, give notice, or
bring any suit or other inter parties proceeding against Bellicum or
Adaptimmune, or any of their respective Affiliates, subcontractors or customers,
for infringement or misappropriation of any Intellectual Property Rights with
respect to the research, development, making, using, selling, offering for sale,
import or export of any Candidate or Therapy or with respect to any Selected
Target ("Third Party Infringement Claim"), in each case, the Party receiving
notice of a Third Party Infringement Claim shall promptly notify the other Party
in writing and provide all evidence in its possession pertaining to the claim or
suit that it is entitled to disclose.





***Confidential Treatment Requested


132265684 v23         Page 36



--------------------------------------------------------------------------------



Execution Copy




12.7.2
Defense. The Parties shall consult as to potential strategies to defend against
any Third Party Infringement Claim, consistent with the overall goals of this
Agreement, including by being joined as a party. The Parties shall cooperate
with each other in all reasonable respects in the defense of any Third Party
Infringement Claim or raising of any counterclaim related thereto. Subject to
the respective indemnity obligations of the Parties set forth in Article 16, (a)
Bellicum shall be primarily responsible for defending such Third Party
Infringement Claim including selection of counsel, venue, and directing all
aspects, stages, motions, and proceedings of litigation to the extent such Third
Party Infringement Claim relates to a Bellicum Candidate, Therapy comprising a
Bellicum Candidate or the Bellicum Target; and (b) Adaptimmune shall be
primarily responsible for defending such Third Party Infringement Claim
including selection of counsel, venue, and directing all aspects, stages,
motions, and proceedings of litigation to the extent such Third Party
Infringement Claim relates to an Adaptimmune Candidate, Therapy comprising an
Adaptimmune Candidate or the Adaptimmune Target. If the Party with primary
responsibility does not, within […***…] of receipt of a notice under Clause
12.5.2, take steps to defend the Third Party Infringement Claim, then to the
extent that such Third Party Infringement Claim is brought against the other
Party, the other Party shall have the right, but not the obligation, to take
action to enforce or defend against such Third Party Infringement Claim;
provided that if the Party with primary responsibility is diligently pursuing
ongoing settlement discussions at the end of such […***…] period, then other
Party shall not be permitted to exercise such right unless such settlement
discussions cease without reaching settlement or such responsible Party ceases
to pursue such settlement discussions diligently. At the controlling Party’s
request and expense, the non-controlling Party shall cooperate with the
controlling Party in connection with any such defense and counterclaim, provided
that the non-controlling Party shall be reimbursed by the controlling Party as
to any reasonable and documented costs or expenses, and shall have the right to
be represented by its own counsel at its own expense. Any counterclaim or other
similar action by a Party, to the extent such action involves any enforcement of
rights under the Licensed Intellectual Property, Foreground IP or Joint IP, will
be treated as an Enforcement subject to Clause 12.6. Nothing in this Clause 12.7
shall prevent any Party from complying with the terms of any court order
relating to or arising out of any Third Party Infringement Claim.

12.7.3
Settlement. If any such defense under Clause 12.7.2 would adversely affect the
other Party’s rights under this Agreement or impose a financial obligation upon
the other Party or grant rights in respect, or affect the validity or
enforceability, of the other Party’s Patents or any Foreground IP, then any
settlement, consent judgment or other voluntary final disposition of such Third
Party Infringement Claim shall not be entered into without the consent of the
other Party (such consent not to be unreasonably withheld, conditioned or
delayed).

12.7.4
Costs and Expenses. The Party controlling the defense of any Third Party
Infringement Claim shall bear all costs and expenses, including litigation
expenses, to defend against any Third Party Infringement Claim.

ARTICLE 13 CONFIDENTIALITY
13.1
Non-use and Non-disclosure of Confidential Information. During the Term, and for
the longer of (a) a period of […***…] from the Effective Date, or (b) […***…]
after the date of expiration or termination of this Agreement, a Party shall (i)
except to the extent permitted by this Agreement or otherwise agreed to by the
Parties in writing, keep confidential and not disclose to any Third Party any
Confidential Information of the other Party; (ii) except in connection with
activities contemplated by, the exercise of rights permitted by or in order to
further the purposes of, this Agreement or otherwise agreed to by the Parties in
writing, not use for any purpose any Confidential Information of the other
Party; and (iii) take all reasonable precautions to protect the Confidential
Information of the other Party (including all precautions a Party employs with
respect to its own confidential information of a similar nature).



***Confidential Treatment Requested


132265684 v23         Page 37



--------------------------------------------------------------------------------



Execution Copy




13.2
Exclusions Regarding Confidential Information. Notwithstanding anything set
forth in this Article 13 to the contrary, the obligations of Clause 13.1 above
shall not apply to the extent that the Party seeking the benefit of the
exclusion from the obligations set forth in Clause 13.1 (the receiving Party)
can demonstrate that the Confidential Information of the other Party:

(a)
was already known to the receiving Party, other than under an obligation of
confidentiality, at the time of receipt by the receiving Party;

(b)
was generally available to the public or otherwise part of the public domain at
the time of its receipt by the receiving Party;

(c)
became generally available to the public or otherwise part of the public domain
after its receipt by the receiving Party other than through any act or omission
of the receiving Party or those to whom the receiving Party discloses in breach
of this Agreement;

(d)
was received by the receiving Party without an obligation of confidentiality
from a Third Party having the right (to the knowledge of the receiving Party) to
disclose such information without restriction;

(e)
was independently developed by or for the receiving Party without use of or
reference to the Confidential Information of the other Party; or

(f)
was released from the restrictions set forth in this Agreement and imposed on
the receiving Party by express prior written consent of the other Party.

13.3
Authorised Disclosures of Confidential Information. Notwithstanding the
foregoing, a receiving Party may use and disclose the Confidential Information
of the other Party as follows:

(a)
if required by law, rule or governmental regulation or by judicial order,
including as may be required in connection with any filings made with, or by the
disclosure policies of, a major stock exchange; provided that the receiving
Party seeking to disclose the Confidential Information of the other Party (i)
uses all reasonable efforts to inform the other Party of such requirement in
writing prior to making any such disclosures and cooperates with the other
Party’s efforts to avoid or limit disclosure, or to seek a protective order,
confidential treatment or other appropriate remedy (including redaction) and
(ii) whenever possible, requests confidential treatment of such information that
is disclosed;

(b)
to the extent such use and disclosure is reasonably required in the Prosecution
and Maintenance of a Patent within the Foreground IP in accordance with this
Agreement; provided that such proposed disclosure is provided to the other Party
in writing in advance and the other Party approves such disclosure;

(c)
as reasonably necessary to obtain or maintain any Regulatory Approval, including
to conduct preclinical studies and Clinical Trials and for pricing approvals,
for any Therapies, provided, that, the disclosing Party shall take all
reasonable steps to limit disclosure of the Confidential Information outside
such Regulatory Agency and to otherwise maintain the confidentiality of the
Confidential Information;

(d)
to take any lawful action that it deems necessary to protect its interest under,
or to enforce compliance with the terms and conditions of, this Agreement; or

(e)
to the extent necessary, to permitted Sublicensees, collaborators (including
collaborators, and potential collaborators, relating to use of Therapies in
combination with other Therapies), vendors, consultants, agents, attorneys,
contractors and clinicians under written agreements of confidentiality at least
as restrictive as those set forth in this Agreement (or as restrictive as
reasonably possible), who have a need to know such information in connection
with such Party performing its obligations or exercising its rights under this
Agreement. Further the receiving Party may disclose Confidential Information

    


    


132265684 v23         Page 38



--------------------------------------------------------------------------------



Execution Copy




to existing or potential acquirers, merger partners, permitted sub-contractors
and professional advisors only to the extent strictly necessary for the relevant
transaction with such Third Parties, and provided in each case that such Third
Parties agree to maintain the Confidential Information under written agreements
of confidentiality at least as restrictive as those set forth in this Agreement.
13.4
Terms of this Agreement. The Parties agree that this Agreement and the terms
hereof will be considered Confidential Information of both Parties.

13.5
No License. As between the Parties, Confidential Information disclosed hereunder
shall remain the property of the disclosing Party. Disclosure of Confidential
Information to the other Party shall not constitute any grant, option or license
to the other Party, beyond those licenses expressly granted under Articles 8 and
17, under any patent, trade secret or other rights now or hereinafter held by
the disclosing Party.

13.6
Change of Control. In the event of a Change of Control of a Party, and prior to
any termination of the Agreement in accordance with Clause 17.5.4, the Party
undergoing such Change of Control will adopt reasonable procedures to (i)
prevent use of the other Party’s Confidential Information by Acquiring Third
Party or in any clinical or commercial program of such Acquiring Third Party;
(ii) otherwise ensure compliance with the confidentiality obligations set out in
this Clause 13; and (iii) keep the other Party’s Confidential Information
separate from any information relating to Acquiring Third Party’s […***…]. The
Party undergoing such Change of Control shall require Acquiring Third Party to
agree to terms of non-disclosure and non-use that are at least as restrictive as
those set out in this Article 13, prior to disclosure of any of the other
Party’s Confidential Information to such Acquiring Third Party. Any right to
disclose such Confidential Information of the other Party (excluding terms of
this Agreement) to the Acquiring Third Party shall only apply after expiry of a
period of […***…] from the date of such Change of Control or, if earlier,
confirmation in writing from the other Party that it will not terminate the
Agreement under Clause 17.5.4.

ARTICLE 14 PUBLICITY; PUBLICATIONS; USE OF NAME
14.1
Publicity. The Parties shall agree and issue a joint press release, as set out
in Exhibit 5, concerning the execution of this Agreement on or within fourteen
(14) days of the Effective Date. The text of any other press releases, public
announcements or PowerPoint presentations concerning this Agreement, the subject
matter hereof, or the research, development or commercial results of Therapies
hereunder (a “Release”) shall be addressed pursuant to Clauses 14.2 - 14.5,
inclusive, as applicable.

14.2
Releases during any Co-Development Plan. Subject to Clause 14.3, and during the
Co-Development Term, neither Party may issue a Release without the prior written
consent of the other Party, which consent shall not be unreasonably withheld,
conditioned or delayed, and any consent or refusal shall be provided within
[…***…] of request for such consent. In the absence of any reply to a request
for consent (where delivery of such request has been confirmed) within such
[…***…] period, consent shall be deemed given. Releases related to any
activities under the Co-Commercialisation Agreement will be addressed in the
Co-Commercialisation Agreement.

14.3
Releases required by Law or Regulation. Each Party may issue any Release it is
required to issue by Applicable Law (including requirements of any law or rule
imposed by the US Securities and Exchange Commission or any securities
exchange). For clarification, where any Party reasonably believes, after
consultation with outside legal counsel or General Counsel, that any Release is
required in order for it to comply with any securities exchange requirement,
including a required release of any material information or an obligation to
correct any market misstatement, such Party shall be entitled to issue such
Release in accordance with such reasonable belief, without providing the other
Party with any prior notification of such Release.

14.4
Publications. Notwithstanding Clauses 14.2 and 14.3, both Parties recognise that
the publication or disclosure of papers, presentations, abstracts or any other
written or oral

    








***Confidential Treatment Requested


132265684 v23         Page 39



--------------------------------------------------------------------------------



Execution Copy




presentations regarding results of and other information regarding the
Candidates and Therapies may be beneficial to both Parties, provided that such
publications or presentations are subject to reasonable controls to protect
Confidential Information, the patentability of inventions and other commercial
considerations. Accordingly, the following shall apply:
14.4.1
Any proposed paper, presentation, or other public disclosure regarding any
Candidate or Therapy (“Publication”) by either Party (“Publishing Party”) shall
be provided to the other Party (“Non-Publishing Party”) for review. The
Non-Publishing Party shall review such proposed Publication within […***…] of
receipt and may comment on and/or object to any content of the proposed
Publication.

14.4.2
The Parties shall work together to resolve any comments and objections of the
Non-Publishing Party on a timely basis and neither Party shall unreasonably
withhold its consent to any proposed Publication, save that a Non-Publishing
Party may request deletion of any of its Confidential Information from any such
proposed Publication.

14.4.3
No Publication shall be made unless the contents of such Publication are
mutually agreed between the Parties.

14.5
No Use of Names. Except as expressly provided herein, no right, express or
implied, is granted by the Agreement to use in any manner the name of
“Adaptimmune” or "Bellicum" or any of their Affiliates, or any other trade name,
symbol, logo or trademark of the other Party or its Affiliates, in connection
with the performance of this Agreement.

ARTICLE 15 REPRESENTATIONS
15.1
Mutual Representations and Warranties. Each Party represents and warrants to the
other Party that as of the Effective Date:

15.1.1
it is validly organized under the laws of its jurisdiction of incorporation;

15.1.2
it has obtained all necessary consents, approvals and authorizations of all
governmental authorities and other persons or entities required to be obtained
by it in connection with this Agreement;

15.1.3
the execution, delivery and performance of this Agreement have been duly
authorised by all necessary corporate action on its part;

15.1.4
it has the legal right and power to enter into this Agreement and to fully
perform its obligations hereunder;

15.1.5
the performance of its obligations under this Agreement will not conflict with
such Party’s charter or incorporation documents or any Third Party agreement,
contract or other arrangement to which such Party is a party;

15.1.6
it will comply with all Applicable Laws in the performance of this Agreement;

15.1.7
it has not received any written letter threatening infringement or alleging any
infringement in relation to any Background IP which to its actual knowledge will
be required for performance of the POC Plan or any Co-Development Plan;

15.1.8
it will not use in the performance of this Agreement any person or personnel
(whether directly or through a subcontractor) that has been debarred or
otherwise prevented or restricted from performing any clinical research or has
been convicted of any offence related to any Clinical Trial in any jurisdiction
or otherwise prevented from performing any Clinical Trial by any Regulatory
Authority; and

15.1.9
it has the legal right and power to extend the rights and licenses granted to
the other Party hereunder.

    
***Confidential Treatment Requested


132265684 v23         Page 40



--------------------------------------------------------------------------------



Execution Copy




15.2
Disclaimers. EXCEPT AS OTHERWISE EXPRESSLY STATED IN THIS AGREEMENT, NEITHER
PARTY MAKES ANY REPRESENTATION OR WARRANTY OF ANY KIND WITH RESPECT TO PATENTS,
KNOW-HOW, MATERIALS OR CONFIDENTIAL INFORMATION SUPPLIED BY IT TO THE OTHER
PARTY HEREUNDER, AND EXPRESSLY DISCLAIMS ALL WARRANTIES, EXPRESS OR IMPLIED,
INCLUDING WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND
NON‑INFRINGEMENT. IN PARTICULAR BOTH PARTIES ACCEPT THAT, GIVEN THE NATURE OF
THE CANDIDATES AND THERAPIES BEING GENERATED UNDER THIS AGREEMENT, THERE CAN BE
NO GUARANTEE THAT ANY CANDIDATE CAN BE SUCCESSFULLY GENERATED OR THAT IF
GENERATED, THE CANDIDATE OR ASSOCIATED THERAPY WILL BE CAPABLE OF OBTAINING
REGULATORY APPROVAL.

ARTICLE 16 INDEMNIFICATION
16.1
Indemnification by Adaptimmune. Subject to Clause 16.3, Adaptimmune shall
indemnify, defend and hold Bellicum, its Affiliates, their Sublicensees and
their respective directors, officers, and employees and the successors and
assigns of any of the foregoing harmless from and against any and all
liabilities, damages, settlements, penalties, fines, costs or expenses
(including reasonable attorneys' fees and other reasonable expenses of
litigation) (collectively, “Loss” or “Losses”) to the extent arising out of or
in connection with any Third Party claims, suits, actions, demands or judgments
(“Third Party Claims”) relating to (a) the negligence or willful misconduct of
Adaptimmune or its Affiliates, Sublicensees or any of its or their
sub-contractors; and (b) any breach of Applicable Laws by Adaptimmune or its
Affiliates, Sublicensees or any of its or their sub-contractors except, in each
case, to the extent caused by the negligence or willful misconduct of Bellicum
or its Affiliates or breach of this Agreement by Bellicum or its Affiliates.

16.2
Indemnification by Bellicum. Subject to Clause 16.3, Bellicum shall indemnify,
defend and hold Adaptimmune, its Affiliates and their respective directors,
officers, and employees and the successors and assigns of any of the foregoing
harmless from and against any and all Losses to the extent arising out of or in
connection with any Third Party Claims relating to (a) the negligence or willful
misconduct of Bellicum, its Sublicensees or any sub-contractor of Bellicum
(including its Affiliates); and (b) any breach of Applicable Laws by Bellicum,
its Affiliates, Sublicensees or sub-contractors except, in each case, to the
extent caused by the negligence or willful misconduct of Adaptimmune or its
Affiliates or breach of this Agreement by Adaptimmune or its Affiliates.

16.3
Procedure. If a Party intends to claim indemnification under this Agreement (the
“Indemnitee”), it shall promptly notify the other Party (the “Indemnitor”) in
writing of such alleged Loss and the Third Party Claim. The Indemnitor shall
have the right to control the defense thereof with counsel of its choice as long
as such counsel is reasonably acceptable to Indemnitee. Any Indemnitee shall
have the right to retain its own counsel at its own expense for any reason in
connection with such Third Party Claim, provided, however, that if the
Indemnitee shall have reasonably concluded, based upon a written opinion from
outside legal counsel, that there is a conflict of interest between the
Indemnitor and the Indemnitee in the defense of such action, the Indemnitor
shall pay the fees and expenses of one law firm serving as counsel for the
Indemnitee in relation to such Third Party Claim. The Indemnitee, its employees
and agents, shall reasonably cooperate with the Indemnitor and its legal
representatives in the investigation of any Third Party Claims covered by this
Agreement. The obligations of this Article 16 shall not apply to any settlement
of any Third Party Claims if such settlement is effected without the consent of
both Parties, which shall not be unreasonably withheld or delayed. The failure
to deliver written notice to the Indemnitor within a reasonable time after the
commencement of any such action, to the extent prejudicial to its ability to
defend such action, shall relieve the Indemnitor of any obligation to the
Indemnitee under this Clause 16.3. It is understood that only Bellicum and
Adaptimmune may claim indemnity under this Agreement (on its own behalf or on
behalf of its Indemnitees), and other Indemnitees may not directly claim
indemnity hereunder.



















132265684 v23         Page 41



--------------------------------------------------------------------------------



Execution Copy




16.4
Insurance.

16.4.1
Insurance Coverage. Each Party shall obtain and maintain comprehensive general
liability insurance customary in the industry for companies of similar size
conducting similar business.

16.4.2
Evidence of Insurance. No earlier than […***…] after signing this Agreement,
each Party shall provide, upon request therefor, the other Party with its
certificate of insurance evidencing the insurance coverage set forth Clause
16.4.1.

16.4.3
Therapy / Clinical Trial Liability Insurance. Commencing not later than first
patient enrolment in a Clinical Trial using the first Therapy comprising the
Bellicum Candidate, Bellicum shall have and maintain such type and amounts of
Therapies / clinical trial liability insurance covering the development of
Therapies as is normal and customary in the industry generally for parties
similarly situated, but, in any event, with a minimum combined single limit per
occurrence for clinical trials liability as follows: a minimum limit of […***…]
US dollars ($[…***…]) for any period during which Bellicum or any of its
Sublicensees is conducting a clinical trial(s) with any Therapy(s) or as
otherwise required in order to comply with Applicable Laws. Commencing not later
than first patient enrolment in a Clinical Trial using the first Therapy
comprising the Adaptimmune Candidate, Adaptimmune shall have and maintain such
type and amounts of Therapies / clinical trial liability insurance covering the
development of Therapies as is normal and customary in the industry generally
for parties similarly situated, but, in any event, with a minimum combined
single limit per occurrence for clinical trials liability as follows: a minimum
limit of […***…] US dollars ($[…***…]) for any period during which Adaptimmune
or any of its Sublicensees is conducting a clinical trial(s) with any Therapy(s)
or as otherwise required in order to comply with Applicable Laws. Such insurance
policies of each Party shall be primary insurance.

16.5
Limitation of Damages. NEITHER PARTY HERETO WILL BE LIABLE FOR INDIRECT,
INCIDENTAL, CONSEQUENTIAL, SPECIAL, EXEMPLARY, OR PUNITIVE DAMAGES, INCLUDING
LOST PROFITS, ARISING FROM OR RELATING TO THIS AGREEMENT, REGARDLESS OF ANY
NOTICE OF SUCH DAMAGES, EXCEPT IN RESPECT OF ANY BREACH OF (1) A PARTY’S
OBLIGATIONS UNDER ARTICLE 12 OR 13, OR (2) INDEMNIFICATION OBLIGATIONS UNDER
THIS ARTICLE 16 FOR THIRD PARTY CLAIMS. FOR THE AVOIDANCE OF DOUBT, NOTHING IN
THIS CLAUSE SHALL LIMIT OR EXCLUDE ANY LIABILITY TO A THIRD PARTY FOR FRAUD BY
ANY PARTY OR ANY LIABILITY ARISING AS A RESULT OF PERSONAL INJURY OR DEATH
CAUSED BY NEGLIGENCE OF ANY PARTY. NOTHING IN THIS CLAUSE 16.5 SHALL LIMIT
EITHER PARTY’S RIGHT TO PURSUE AND OBTAIN EQUITABLE RELIEF.

16.6
Therapy Recall. Bellicum shall be responsible for investigating any SUSAR or
other complaint in relation to any Therapy comprising a Bellicum Candidate.
Adaptimmune shall be responsible for investigating any SUSAR or other complaint
in relation to any Therapy comprising an Adaptimmune Candidate. The responsible
Party shall report its finding to the JDC or JCC, as relevant, once it has
identified the reason for such complaint, SUSAR or has identified any
requirement to recall any Therapy or any batch of Therapy. The responsible Party
shall be responsible for carrying out any Therapy recall but shall keep the JDC
or JCC, as relevant, informed of the status and process for such recall
including any material correspondence with any Regulatory Authority. Where such
recall is during the performance of any POC Plan or Co-development Plan, the
costs associated with such recall will be shared between the Parties in the same
way as other Co-Development Plan costs unless (a) such recall is due to any
failure of responsible Party arising out of the manufacture or supply of Therapy
or any part of the Therapy; or (b) any such costs are covered by applicable
insurance policies. The costs associated with any recall during
commercialisation of any Therapy and after Completion of the relevant
Co-Development Plan shall be shared in accordance with the terms of the
Co-Commercialisation Agreement or if none, Exhibit 3.





    
***Confidential Treatment Requested


132265684 v23         Page 42



--------------------------------------------------------------------------------



Execution Copy




ARTICLE 17 TERM AND TERMINATION
17.1
Term. The term of this Agreement (the “Term”) shall commence on the Effective
Date and, unless sooner terminated as provided in this Article 17, shall
continue in full force and effect, on a country-by-country and
Therapy-by-Therapy basis until such Therapy ceases being commercialized by
either Party, at which time this Agreement shall expire with respect to such
Therapy in such country (except for such provisions of this Agreement as
continue beyond its natural expiration). The Term shall expire on the date this
Agreement has expired in its entirety with respect to all Therapies in all
countries in the world.

17.2
Opt-out Rights. Following the start date of any Co-Development Plan of the other
Party or the start date of any Co-Commercialisation Agreement, and without
prejudice to the termination rights set out in Clauses 17.3 - 17.5 below, a
Party (“Notifying Party”) may notify the other Party (“Non-notifying Party”) in
writing that it wishes to opt-out of its funding obligation under any such
Co-Development Plan or Co-Commercialisation Agreement, as appropriate (“Opt-out
Notice”). Any Opt-out Notice shall be subject to the following:

17.2.1
Any Opt-out Notice may only be provided by the Notifying Party in relation to,
in the case of Adaptimmune, any Bellicum Candidate or Bellicum Therapy, and in
the case of Bellicum, any Adaptimmune Candidate or Adaptimmune Therapy (such
Candidate or Therapy in relation to which the Opt-out Notice has been provided,
the “Opt-Out Candidate/ Therapy”).

17.2.2
The Opt-out Notice shall take effect on the date notified by the Notifying Party
in the Opt-out Notice, such date to be no earlier than […***…] from date of
receipt of Opt-out Notice by Non-notifying Party (“Opt-out Date”). During such
period between delivery of the Opt-out Notice and the Opt-out Date, the
Non-notifying Party may only incur expenses in accordance with the then-current
budget for such Opt-Out Candidate/ Therapy, and the Notifying Party shall
continue to bear its share of expenses for such Opt-Out Candidate/ Therapy in
accordance with Article 10.

17.2.3
From and after the Opt-out Date:

(a)
The Notifying Party (including its Affiliates) shall have no further obligation
to reimburse the costs arising under the Co-Development Plan for such Opt-Out
Candidate/ Therapy, save that the obligation to reimburse under Section 10.2
shall continue in relation to any costs and expenses incurred prior to the
Opt-out Date.

(b)
The Notifying Party shall have no further license under the Non-notifying
Party’s intellectual property rights in such Opt-Out Candidate/ Therapy, save as
required for any remaining performance under Section 17.2.3(g) below.

(c)
The Notifying Party shall have no further right to commercialize or develop
(including conducting any clinical trials) such Opt-Out Candidate/ Therapy.

(d)
The Notifying Party shall have no right or obligation to share in any profit or
loss, respectively, arising from sale of such Opt-Out Candidate/ Therapy, save
that any right or obligation to share in any profit or loss arising from the
sale of such Opt-Out Candidate/ Therapy prior to the Opt-out Date shall continue
as provided under this Agreement or under the Co-Commercialisation Agreement (if
separate).

(e)
The Non-notifying Party shall continue to be licensed and entitled to proceed
with the development or commercialisation of such Opt-Out Candidate/ Therapy in
accordance with Article 8 of this Agreement.



    


***Confidential Treatment Requested


132265684 v23         Page 43



--------------------------------------------------------------------------------



Execution Copy




(f)
The continuing Non-notifying Party shall be fully responsible for the remaining
development and commercialization of such Opt-Out Candidate/ Therapy, save as
provided in Section 17.2.3(g) below;

(g)
The Non-notifying Party may request that the Notifying Party continue to perform
certain of its obligations under the Co-Development Plan for such Opt-Out
Candidate/ Therapy, particularly to the extent such obligations relate to any
Reserved Activity of the Notifying Party, or to the Adaptimmune Technology or
Bellicum Technology, as applicable to the Notifying Party, or to any safety
reporting by the Notifying Party that has relevance to such Opt-Out Candidate/
Therapy. At the Non-notifying Party’s sole expense (for resources expended by
the Notifying Party, including payments for personnel on an FTE basis, at the
FTE rates set forth in Exhibit 2), the Notifying Party shall perform its
obligations under the Co-Development Plan, including with respect to such
Reserved Activities and/or to the Adaptimmune Technology or Bellicum Technology,
as applicable to the Notifying Party, as reasonably and specifically requested
by the Non-notifying Party in writing, and in each case as reasonably necessary
for the further development and commercialization of such Opt-Out Candidate/
Therapy. The Notifying Party shall ensure that it transfers to the Non-notifying
Party, at the Non-notifying Party’s expense, any items and rights controlled by
the Notifying Party that are necessary for the Non-notifying Party to advance
such Opt-Out Candidate/ Therapy on its own through development and
commercialization; provided that (a) this obligation does not include […***…];
and (b) this obligation does not include […***…]. Performance of activities
(excluding co-funding activities) by the Notifying Party pursuant to this Clause
17.2.3(g) shall continue to be made in accordance with the provisions of this
Agreement and the applicable Co-Development Plan.

(h)
Provisions of this Agreement as are applicable to the continuing rights and
activities of either Party following the Opt-out Date, for any Candidate or
Therapy of a Party in relation to which no Opt-out Notice has been provided,
shall continue in full force and effect, including in relation to any Opt-Out
Candidate/ Therapy, and shall include Article 5, Article 6, Article 8 (as
amended in this Clause 17.2.3), Article 9, Article 11 (in relation to any
payments which remain due and owing or are payable under Clause 17.2.4 below),
Article 12, Article 13, and Article 16. The provisions of Article 2, to the
extent they relate to an Opt-Out Candidate/ Therapy, shall cease to apply, save
that Clause 2.9 shall continue and survive.

17.2.4
Non-notifying Party will pay to Notifying Party […***…] for its use of the
Notifying Party’s Licensed Intellectual Property in relation to an Opt-Out
Candidate/ Therapy. The […***…] shall be […***…] until […***…]. For clarity,
such […***…] shall be payable […***…].

If the Parties enter into a related agreement that includes non-financial terms
and conditions regarding use of the Notifying Party’s Licensed Intellectual
Property (which shall be consistent with the terms and conditions of this
Agreement), the
































***Confidential Treatment Requested


132265684 v23         Page 44



--------------------------------------------------------------------------------



Execution Copy




[…***…] set forth above (but no other financial terms) shall be incorporated
into such agreement.
17.3
Termination by Either Party for Material Breach. Either Party may terminate this
Agreement (i) in its entirety, (ii) with respect to any Exclusive License
granted by such Party, (iii) with respect to a given Selected Target (and
Candidates directed to such Selected Target), or (iv) on a country-by-country
basis, by written notice delivered to the other Party for any material breach of
this Agreement by the other Party if, in the case of remediable breach, such
material breach is not cured within sixty (60) days (thirty (30) days for
payment defaults) after the breaching Party receives written notice of such
breach from the non‑breaching Party describing such breach and demanding its
cure; provided, that if such breach is not capable of being cured within such
90-day (or 30-day) period, the cure period shall be extended for such amount of
time that the Parties may agree in writing is reasonably necessary to cure such
breach, so long as (1) the breaching Party is making Commercially Reasonable
Efforts to do so, and (2) the Parties agree on an extension within such 90-day
(or 30-day) period. For clarity, this Agreement may be terminated in its
entirety under this Clause 17.3 only if the material breach affects the
fundamental purpose of this Agreement. Notwithstanding anything to the contrary
herein, if the allegedly breaching Party in good faith either disputes (a)
whether a breach is material or has occurred or (b) the alleged failure to cure
or remedy such material breach, and provides written notice of that dispute to
the other Party within the above time periods, then the matter will be addressed
under the dispute resolution provisions in Article 18, and the notifying Party
may not so terminate this Agreement until it has been determined under Article
18 that the allegedly breaching Party is in material breach of this Agreement,
and such breaching Party further fails to cure such breach within 90-days (or
such longer period as determined by the arbiter of such dispute resolution)
after the conclusion of that dispute resolution procedure.

17.4
Termination by Either Party for Insolvency or Bankruptcy. Either Party may
terminate this Agreement effective ten (10) business days after delivery of
written notice to the other Party upon the liquidation, dissolution, winding‑up,
insolvency, bankruptcy, or filing of any petition therefor, appointment of a
receiver, custodian or trustee, or any other similar proceeding, by or of the
other Party where such petition, appointment or similar proceeding is not
dismissed or vacated within ninety (90) calendar days. All rights and licenses
granted pursuant to this Agreement are, for purposes of Clause 365(n) of Title
11 of the United States Code or any foreign equivalents thereof (as used in this
Clause 20.3, “Title 11”), licenses of rights to “intellectual property” as
defined in Title 11. Each Party in its capacity as a licensor hereunder agrees
that, in the event of the commencement of bankruptcy proceedings by or against
such bankrupt Party under Title 11, (a) the other Party, in its capacity as a
licensee of rights under this Agreement, shall retain and may fully exercise all
of such licensed rights under this Agreement (including as provided in this
Clause 17.4) and all of its rights and elections under Title 11, and (b) the
other (licensee) Party shall be entitled to a complete duplicate of all
embodiments of such intellectual property, and such embodiments, if not already
in its possession, shall be promptly delivered to the other (licensee) Party (i)
upon any such commencement of a bankruptcy proceeding, unless the bankrupt Party
elects to continue to perform all of its obligations under this Agreement, or
(ii) if not delivered under (i), immediately upon the rejection of this
Agreement by or on behalf of the bankrupt Party.

17.5
Termination by Either Party, or Automatically Under Clause 3.5

17.5.1
Bellicum may terminate:

(a)
the Exclusive License granted by Adaptimmune relating to any Bellicum Candidate
at any time by providing written notice to Adaptimmune, such termination to be
effective ninety (90) days after provision of such notice; and

(b)
the Exclusive License relating to any particular Adaptimmune Candidate at any
time after start of Phase II Clinical Trials for such Adaptimmune Candidate by
providing written notice to Adaptimmune, where Adaptimmiune has materially
ceased the commercialisation or development of such Adaptimmune Candidate or
Adaptimmune Therapy comprising such Adaptimmune Candidate, and such cessation is
not due to significant safety or efficacy concerns with the relevant Adaptimmune





***Confidential Treatment Requested


132265684 v23         Page 45



--------------------------------------------------------------------------------



Execution Copy




Therapy, such termination to be effective ninety (90) days after provision of
such notice.
17.5.2
Adaptimmune may terminate

(a)
the Exclusive License granted by Bellicum relating to any Adaptimmune Candidate
at any time by providing written notice to Bellicum; such termination to be
effective ninety (90) days after provision of such notice; and

(b)
the Exclusive License relating to any particular Bellicum Candidate at any time
after start of Phase II Clinical Trials for such Bellicum Candidate by providing
written notice to Bellicum, where Bellicum has materially ceased the
commercialisation or development of such Bellicum Candidate or Bellicum Therapy
comprising such Bellicum Candidate, and such cessation is not due to significant
safety or efficacy concerns with the relevant Bellicum Therapy, such termination
to be effective ninety (90) days after provision of such notice.

17.5.3
Either Party (in the case of the following clauses (a) and (b)), and the
licence-granting Party (in the case of the following clause (c)) may terminate

(a)
Any Exclusive License granted to it, and such Party’s associated Co-Development
Plan, where it believes that continuing with the applicable Candidate and
Therapy comprising such Candidate causes or is likely to cause significant
safety or efficacy concerns, and following written notification of such concerns
to the other Party. Any termination under this Clause 17.5.3(a) shall be
effective ninety (90) days after the other Party’s receipt of such notice;

(b)
The Agreement in accordance with Clause 3.4, on provision of 30 days written
notice to the other Party; and

(c)
The Exclusive Licence under which a licence has been granted to the other Party
to use any of such Party’s Licensed Intellectual Property, if the other Party or
its Affiliates or Sublicensees commences proceedings (whether before a
regulatory or administrative body or a court) anywhere in the world, or
voluntarily assists any Third Party in commencing or participating in such
proceedings (whether before a regulatory or administrative body or a court)
alleging that any claim in any Patent within such Licensed Intellectual Property
that is licensed to the other Party by such Party (including the Adaptimmune
Background IP or Bellicum Background IP, as applicable) is invalid,
unenforceable or otherwise not patentable, and such proceedings are not
withdrawn within thirty (30) days after receipt of a written notice to withdraw.
Notwithstanding the foregoing, a licence-granting Party shall have no right to
terminate any Exclusive License pursuant to this Clause 17.5.3(c) if any
proceedings are brought as a defense (including an affirmative defense) in
relation to a claim of infringement brought against the other Party or its
Affiliates or Sublicensees.

17.5.4
A Party may terminate the Exclusive License(s) granted to the Party undergoing a
Change of Control (the “CoC Party”), such termination being subject to the
following: (a) provision of written notice to such Party by the CoC Party within
fourteen (14) days after the Change of Control is consummated; and (b) provision
by such Party to the CoC Party of written notice of termination of such
Exclusive License(s) granted by such Party within thirty (30) days of becoming
notified of the Change of Control of the CoC Party; provided that such
termination right will apply only with respect to any Candidate(s) that has not
been designated as a Joint Selected Candidate of the CoC Party (i.e., a
Candidate that has not been selected by the JDC for advancement to pre-clinical
and clinical development) at the date of consummation of the Change of Control.
For clarity, and with respect to Joint



132265684 v23         Page 46



--------------------------------------------------------------------------------



Execution Copy




Selected Candidates of the CoC Party that exist at the date of consummation of
the Change of Control, any Exclusive Licenses granted to the CoC Party for its
existing Joint Selected Candidates shall remain in full force and effect after
such Change of Control. To the extent the Party that is not the CoC Party
determines earlier than expiry of the period of thirty (30) days from being
notified of such Change of Control that it will not terminate the Exclusive
License(s) granted by it, it will notify the CoC Party accordingly in writing,
and such right to terminate the Exclusive License(s) granted to the CoC Party
for such Change of Control shall cease on receipt of such written notice by the
CoC Party.
17.5.5
Termination of the Agreement will also occur automatically in accordance with
Clause 3.5.

17.6
Accrued Rights and Obligations. Expiration or termination of this Agreement in
its entirety, or with respect to a particular Exclusive License, a given Therapy
or Candidate, or a given country for any reason, shall not release either Party
hereto from any liability which, as of the effective date of such expiration or
termination, had already accrued to the other Party or which is attributable to
a period prior to such termination, nor preclude either Party from pursuing any
rights and remedies it may have hereunder or at law or in equity which accrued
or are based upon any event occurring prior to the effective date of such
expiration or termination.

17.7
Effects of Termination. The effects of termination set forth in this Clause 17.7
shall apply either with respect to this Agreement in its entirety, if the
Agreement is terminated in its entirety, or only with respect to a specific
Therapy, Candidate or Exclusive License or country, if this Agreement is only
terminated with respect to a specific Therapy, Candidate or Exclusive License or
country, in all cases as applicable. For clarity, this Clause 17.7 shall not
apply to any given Therapy and country with respect to which the Term naturally
expires.

17.7.1
Termination of Licenses.

(a)
Upon termination of a particular Exclusive License granted by Adaptimmune
pursuant to Clause 17.3, Clause 17.5, such Exclusive License and the related
Development License to any Selected Target, Therapy or Candidate covered by such
Exclusive License shall terminate as of the effective date of such termination.
Bellicum shall ensure that it transfers to Adaptimmune all items and rights
necessary for Adaptimmune to advance on its own, through development and
commercialization, the Candidate/ Therapy that was the subject of the terminated
Exclusive License. The exclusivity to the relevant Target under Clause 4.1.2
shall also cease as of the effective date of such termination;

(b)
Upon termination of a particular Exclusive License granted by Bellicum pursuant
to Clause 17.3, Clause 17.5, such Exclusive License and the related Development
License to any Selected Target, Therapy or Candidate covered by such Exclusive
License shall terminate as of the effective date of such termination.
Adaptimmune shall ensure that it transfers to Bellicum all items and rights
necessary for Bellicum to advance on its own through development and
commercialization the Candidate/ Therapy that was the subject of the terminated
Exclusive License. The exclusivity to the relevant Target under Clause 4.1.2
shall also cease as of the effective date of such termination; and

(c)
Upon termination of the Agreement in its entirety by either Party pursuant to
Clause 17.3, Clause 17.4, Clause 17.5.4 or Clause 17.5.3(b), or an automatic
termination of the Agreement as described in Clause 17.5.5, all licenses and
options granted under this Agreement shall terminate as of the effective date of
such termination.

17.7.2
Clinical Trials. The Parties shall ensure that where termination of any
Exclusive License or this Agreement occurs during any Clinical Trial, that any
such Clinical Trial shall be wound down in accordance with the protocol for such
Clinical Trial and in such a way as to minimize any patient harm and at all
times in accordance with all Applicable Laws.



132265684 v23         Page 47



--------------------------------------------------------------------------------



Execution Copy




17.7.3
Return of Confidential Information. Following expiry or any early termination of
this Agreement, the Party that has Confidential Information of the other Party
shall to the extent reasonably possible destroy (at such Party’s written
request) or put beyond use all such Confidential Information in its possession
as of the effective date of expiration or termination (with the exception of one
copy of such Confidential Information, which may be retained by the legal
department of the Party that received such Confidential Information solely for
purposes of ensuring compliance with confidentiality obligations), provided that
each Party may retain and continue to use such Confidential Information of the
other Party to the extent necessary to exercise any surviving rights, licenses
or obligations under this Agreement or any obligation under Applicable Laws.
This clause shall not require return or destruction of any Confidential
Information which is held on back-up servers or archive systems, provided such
back-ups have been made as part of the routine business of a Party and such
back-ups are not accessible other than by members of the IT team at such Party.
Any retained Confidential Information will continue to be subject to the
confidentiality provisions of this Agreement.

17.7.4
Inventory at Termination. Subject to Clause 17.7.5, upon termination of this
Agreement or any Exclusive License under Clause 17.3, Clause 17.4, Clause
17.5.1(b) or Clause 17.5.2(b), and for a period of […***…] months following such
termination, any non-breaching Party and its permitted Affiliates and
Sublicensee/s shall have the right to sell or otherwise dispose of all inventory
of Therapies in all countries then in its stock, subject to payment of its share
of co-commercialisation receipts due under this Agreement, and any other
applicable provisions of this Agreement, and the other Party covenants not to
sue such non-breaching Party or its permitted Sublicensee/s for infringement
under, or misappropriation of, any of the Licensed Intellectual Property that
were licensed by other Party to non-breaching Party immediately prior to such
termination with respect to such activities conducted by non-breaching Party or
its permitted Sublicensee/s pursuant to this Clause 17.7.4. To the extent any
continuing requirement to supply exists after such termination, the Parties may
mutually agree that the non-breaching Party can continue to supply to the
breaching Party to fulfill any such continuing supply requirement.

17.7.5
Right to take over Manufacture, Sell and Supply. On termination of any Exclusive
License where such termination is for a material breach by the other Party under
Clause 17.3 or in the event of insolvency under Clause 17.4 or under Clause
17.5.1(b) or Clause 17.5.2(b) or under Clause 17.5.3(c), and upon the Parties’
negotiation and execution of a corresponding written agreement containing
mutually agreed, commercially reasonable terms and conditions pursuant to Clause
17.7.6, the terminating Party shall be entitled to take over the manufacture,
supply and development of the relevant Joint Selected Candidate and any Therapy
utilising the Joint Selected Candidate that are the subject of the terminated
Exclusive License. The other (terminated) Party shall provide to the terminating
Party reasonable assistance, documentation (including manufacturing process
information) as may be reasonably required by the terminating Party for the
ongoing manufacture and supply of the relevant (terminated) Joint Selected
Candidate or Therapy (to the extent that the terminated Party can do so without
violating its obligations to Third Parties), at terminating Party’s sole cost
and expenses (subject to […***…] as set out below). Such assistance shall
include, to the extent relevant and depending on the stage of research and
development of the relevant (terminated) Therapy or Joint Selected Candidate:

(a)
transfer of any INDs and Regulatory Approvals regarding the terminated Therapy
or Joint Selected Candidate held by other (terminated) Party to the terminating
Party (which terminating Party shall promptly accept);

(b)
provision of all CMO and CRO details and other sub-contractor details regarding
the terminated Therapy or Joint Selected Candidate, where not already known to
terminating Party, and where reasonably possible transfer of all related
sub-contractor agreements (to the extent such transfer is requested by
terminating Party), subject where relevant to the consent of any relevant





***Confidential Treatment Requested


132265684 v23         Page 48



--------------------------------------------------------------------------------



Execution Copy




Third Party;


(c)
provision of all master drug files and records or documentation regarding the
terminated Therapy or Joint Selected Candidate and required by terminating Party
to continue with any Clinical Trials or Regulatory Approvals of such terminated
Therapy or Joint Selected Candidate or as may otherwise be required in order to
comply with Applicable Laws in this regard;

(d)
transfer of sponsorship for any Clinical Trials and transfer of any Third Party
agreements associated with such Clinical Trials regarding the terminated Therapy
or Joint Selected Candidate, subject where relevant to the consent of any
relevant Third Party;

(e)
provision of all reasonable assistance and technical training as may be
reasonably required by terminating Party to enable transfer of manufacture,
ongoing Clinical Trials and supply of the terminated Therapy or Joint Selected
Candidate to the terminating Party as soon as reasonably possible; and

(f)
provision of any documentation relating to any associated diagnostics and
diagnostic assays regarding the terminated Therapy or Joint Selected Candidate,
to the extent not covered by any transfer of a Third Party agreement to
terminating Party.

17.7.6
On termination of any Exclusive License and transfer of the terminated Therapy
or Joint Selected Candidate under Clause 17.7.5 pursuant to a written agreement
containing commercially reasonable terms and conditions that are negotiated and
executed by the Parties on a timely basis, and where such termination occurs
after completion of the Co-Development Phase, the Parties shall negotiate and
agree, in good faith, upon appropriate […***…]. The terminating Party shall have
no rights to take over the manufacture, sale and supply of any Joint Selected
Candidate or Therapy utilizing such Joint Selected Candidate under Clause 17.7.5
unless and until such agreement is executed by the Parties. Such agreement
between the Parties shall also include terms relating to the transfer of
manufacture, supply and development of such terminated Joint Selected Candidate
or Therapy. Neither Party shall unreasonably delay negotiation of such
agreement, and any negotiations shall be in good faith at all times. Where any
agreement terms have not been finalised within ninety (90) days of the effective
date of termination, such unresolved terms may be forwarded to the respective
officers of the Parties set out in Clause 18.1 for resolution. Where such
respective officers remain unable to resolve any unresolved terms within a
further sixty (60) days of the date of referral to such respective officers,
then (i) in relation to any unresolved terms that relate to the compensation
which breaching Party should receive under such agreement, then such unresolved
terms shall be determined by arbitration in accordance with Clause 18.2. The
Parties shall incorporate the […***…] terms, once agreed upon by the Parties or
determined through arbitration, in such agreement.

17.8
Survival. In addition to any provisions specified in this Agreement as surviving
under the applicable circumstances, the following provisions shall survive:
Articles 6, 10 (to the extent any reimbursement of any shared costs remains
outstanding), 11, 12, 13, 14, 15, 16, 18, 19, 20, 21 and Clauses 5.4.2, 7.4,
10.2.6, 10.2.7, 17.6, 17.7, and 17.8. In addition to those provisions
specifically referenced in this Clause 17.8, those provisions which by their
nature are intended to survive, as well as any other provisions necessary to
interpret or implement any other surviving provisions (including, to the extent
applicable, the definitions in Article 1), shall survive.











***Confidential Treatment Requested


132265684 v23         Page 49



--------------------------------------------------------------------------------



Execution Copy




ARTICLE 18 DISPUTE RESOLUTION
18.1
Disputes. Adaptimmune and Bellicum recognize that a dispute, controversy or
claim of any nature whatsoever arising out of or relating to this Agreement, or
the breach, termination or invalidity thereof (each, a “Dispute”), may from time
to time arise during the Term. Unless otherwise specifically recited in this
Agreement, such Disputes between Adaptimmune and Bellicum will be resolved as
recited in this Article 18. In the event of the occurrence of such a Dispute,
the Parties shall first refer such Dispute to their respective Alliance Managers
for attempted resolution by such Alliance Managers within […***…] after such
referral. If such Dispute is not resolved within such […***…] period, either
Adaptimmune or Bellicum may, by written notice to the other, have such Dispute
referred to their respective officers designated below, or their respective
designees, for attempted resolution within […***…] after such notice is
received. Such designated officers are as follows:

For Bellicum – Chief Executive Officer
For Adaptimmune –     Chief Executive Officer
In the event the designated officers, or their respective designees, are not
able to resolve such Dispute, and if resolution of such Dispute is not
explicitly provided for herein through any other means, then within […***…] of
such other Party’s receipt of such written notice, either Party may initiate the
dispute resolution procedures set forth in Clause 18.2.
18.2
Arbitration.

18.2.1
Rules. Except as otherwise expressly provided in this Agreement (including under
Clause 18.3 with respect to Patent-related matters), the Parties agree that any
Dispute not resolved internally by the Parties pursuant to Clause 18.1 shall be
resolved through binding arbitration conducted by the International Chamber of
Commerce in accordance with the then prevailing Rules of Arbitration of the
International Chamber of Commerce (for purposes of this Article 18, the
“Rules”), except as specifically modified in this Agreement, applying the
substantive law specified in Clause 21.1.

18.2.2
Arbitrators; Location. Each Party shall select one (1) arbitrator, and the two
(2) arbitrators so selected shall choose a third arbitrator. All three (3)
arbitrators shall serve as independent arbitrators and have at least ten (10)
years of (a) dispute resolution experience (including judicial experience)
and/or (b) legal or business experience in the biotech or pharmaceutical
industry. In any event, at least one (1) arbitrator shall satisfy the foregoing
experience requirement under Clause (b). If a Party fails to nominate its
arbitrator, or if the Parties’ arbitrators cannot agree on the third, the
necessary appointments shall be made in accordance with the Rules. Once
appointed by a Party, such Party shall have no ex parte communication with its
appointed arbitrator. The arbitration proceedings shall be conducted in New
York, New York. The arbitration proceedings and all pleadings and written
evidence shall be in the English language. Any written evidence originally in
another language shall be translated into English and accompanied by the
original or a true copy thereof.

18.2.3
Procedures; Awards. Each Party agrees to use reasonable efforts to make all of
its current employees available to the arbitrators, if reasonably needed, and
agrees that the arbitrators may determine any person as necessary. The
arbitrators shall be instructed and required to render a written, binding,
non-appealable resolution and award on each issue that clearly states the basis
upon which such resolution and award is made. The written resolution and award
shall be delivered to the Parties as expeditiously as possible, but in no event
more than […***…] after conclusion of the hearing, unless otherwise agreed by
the Parties. Judgment upon such award may be entered in any competent court or
application may be made to any competent court for judicial acceptance of such
an award and order for enforcement. Each Party agrees that, notwithstanding any
provision of Applicable Law or of this Agreement, it will not request, and the
arbitrators shall







***Confidential Treatment Requested


132265684 v23         Page 50



--------------------------------------------------------------------------------



Execution Copy




have no authority to award, punitive or exemplary damages against any Party. All
information disclosed and generated in the course of such arbitration proceeding
shall be treated as confidential information by each of the Parties.
18.2.4
Costs. The prevailing Party, as determined by the arbitrators, shall be entitled
to (a) its share of fees and expenses of the arbitrators and (b) its reasonable
attorneys’ fees and associated costs and expenses. In determining which Party
“prevailed,” the arbitrators shall consider (i) the significance, including the
financial impact, of the claims prevailed upon and (ii) the scope of claims
prevailed upon, in comparison to the total scope of the claims at issue. If the
arbitrators determine that, given the scope of the arbitration, neither Party
“prevailed,” the arbitrators shall order that the Parties (1) share equally the
fees and expenses of the arbitrators and (2) bear their own attorneys’ fees and
associated costs and expenses.

18.2.5
Interim Equitable Relief. Notwithstanding anything to the contrary in this
Clause 18.2, in the event that a Party reasonably requires relief on a more
expedited basis than would be possible pursuant to the procedure set forth in
this Article 18, such Party may seek a temporary injunction or other interim
equitable relief in a court of competent jurisdiction pending the ability of the
arbitrators to review the decision under this Clause 18.2. Such court shall have
no jurisdiction or ability to resolve Disputes beyond the specific issue of
temporary injunction or other interim equitable relief.

18.2.6
Protective Orders; Arbitrability. At the request of either Party, the
arbitrators shall enter an appropriate protective order to maintain the
confidentiality of information produced or exchanged in the course of the
arbitration proceedings. The arbitrators shall have the power to decide all
questions of arbitrability.

18.3
Subject Matter Exclusions. Notwithstanding the provisions of Clause 18.2, any
Dispute not resolved internally by the Parties pursuant to Clause 18.1 that
involves the validity or infringement of a Patent Covering a Therapy or
Candidate shall be brought before an appropriate regulatory or administrative
body in the country in which such Patent is granted or applied for, and the
Parties hereby consent to the jurisdiction and venue of such courts and bodies.

18.4
Continued Performance. Provided that this Agreement has not terminated, the
Parties agree to continue performing under this Agreement in accordance with its
provisions, pending the final resolution of any Dispute.

ARTICLE 19 ANTI-BRIBERY
19.1
Anti-Bribery.



19.1.1
“Anti-Corruption Laws” means all anti-corruption and anti-bribery laws and
regulations, including the U.S. Foreign Corrupt Practices Act of 1977, as
amended, and the United Kingdom Bribery Act 2010, as amended, and any other
applicable anti-corruption laws and laws for the prevention of fraud,
racketeering, money laundering or terrorism.

19.1.2
“Government Official” means any person employed by or acting on behalf of a
government, government-controlled entity or public international organization;
any political party, party official or candidate; any person who holds or
performs the duties of an appointment, office or position created by custom or
convention; and any person who holds himself out to be the authorised
intermediary of any of the foregoing.

19.1.3
The Parties agree, on behalf of themselves and their respective officers,
directors and employees, that in connection with this Agreement, it shall not
directly or indirectly pay, offer or promise to pay, or authorise the payment of
any money, or







132265684 v23         Page 51



--------------------------------------------------------------------------------



Execution Copy




give, offer or promise to give, or authorise the giving of anything else of
value, to (i) any Government Official in order to influence official action;
(ii) any person (whether or not a Government Official) (a) to influence such
person to act in breach of a duty of good faith, impartiality or trust, (b) to
reward such person for acting improperly, or (c) where such person would be
acting improperly by receiving the money or other thing of value; (iii) any
other person while knowing or having reason to know that all or any portion of
the money or other thing of value will be paid, offered, promised or given to,
or will otherwise benefit a Government Official in order to influence official
action for or against any party in connection with the matters that are the
subject of this agreement; or (iv) any person to reward that person for acting
improperly or to induce that person to act improperly.
19.1.4
The Parties agree, on behalf of themselves and their respective officers,
directors and employees that work in connection with this Agreement that they
shall not, directly or indirectly, solicit, receive or agree to accept any
payment of money or anything else of value in violation of the Anti-Corruption
Laws. In connection with the performance of the services hereunder, the Parties
undertake to comply with the Anti-Corruption Laws and shall not take any action
that will, or would reasonably be expected to, cause it to be in violation of
any such laws to the extent applicable to either Party.

19.1.5
Each Party shall promptly provide the other Party with written notice of (i)
becoming aware of any breach or violation by the relevant Party or its
sub-contractors or its or their respective officers, directors, employees, of
any of the representation, warranty or undertaking set forth in this Clause 22.1
or (ii) upon receiving a formal notification that it is the target of a formal
investigation by any governmental authority for any breach of Anti-Corruption
Laws in connection with the performance of this Agreement.

ARTICLE 20 DATA PROTECTION
For the purposes of this Article, Personal Data shall have the meaning given to
it in the Data Protection Act 1998.
a)
To the extent applicable, the Parties will comply with all applicable national
and international laws, regulations and guidelines relating to protection of the
personal information of study subjects, including the European Commission
Directive 95/46/IC as it relates to the protection of the personal information
of EU/EEA persons, and the Standards for Privacy of Individually Identifiable
Health Information (Privacy Rule) under the Health Insurance Portability and
Accountability Act of 1996 (HIPAA).

b)
The Parties shall process the Personal Data only to the extent, and in such a
manner, as is necessary for the purposes of performing their respective
obligations under this Agreement and for other lawful purposes. In addition any
Personal Data shall only be processed in accordance with any informed consents.

c)
The Parties shall not disclose the Personal Data to any person except as
required or permitted by this Agreement or with the written consent of the other
Party.

d)
The Parties shall implement appropriate technical and organisational measures to
protect the Personal Data against accidental or unlawful destruction or
accidental loss, unauthorised disclosure, access, use, modification, alteration,
copying and all other unlawful forms of Processing.

ARTICLE 21 MISCELLANEOUS
21.1
Applicable Law. This Agreement (including the arbitration provisions of Article
21.2) shall be





132265684 v23         Page 52



--------------------------------------------------------------------------------



Execution Copy




governed by and interpreted in accordance with the laws of England and Wales,
without reference to the principles of conflicts of laws. The United Nations
Convention on Contracts for the International Sale of Goods shall not apply to
the transactions contemplated by this Agreement.
21.2
Notices. Except as otherwise expressly provided in the Agreement, any notice
required under this Agreement shall be in writing and shall specifically refer
to this Agreement. Notices shall be sent via one of the following means and will
be effective (a) on the date of delivery, if delivered in person; or (b) on the
date of receipt, if sent by private express courier or by first class certified
mail, return receipt requested. Notices shall be sent to the other Party at the
addresses set forth below. Either Party may change its addresses for purposes of
this Clause 21.2 by sending written notice to the other Party.

If to Bellicum:
Bellicum Pharmaceuticals, Inc.
Attn: General Counsel
2130 W. Holcombe Blvd., Suite 800
Houston, Texas USA
77030



If to Adaptimmune:
Adaptimmune Limited
Attn: COO and General Counsel
101 Park Drive
Abingdon, Oxfordshire, UK
OX14 4RX

21.3
Assignment. Neither Party may assign or otherwise transfer, in whole or in part,
this Agreement without the prior written consent of the non-assigning Party,
such approval not to be unreasonably withheld, conditioned or delayed.
Notwithstanding the foregoing, either Party may assign this Agreement to (i) an
Affiliate or (ii) any purchaser of all or substantially all of the assets of
such Party that relate to the performance of this Agreement, or of all of its
capital stock, or to any successor corporation or entity resulting from any
merger or consolidation or re-organization of such party with or into such
corporation or entity, provided that the Party to which this Agreement is
assigned expressly agrees in writing to assume and be bound by all obligations
of the assigning Party under this Agreement. Subject to the foregoing, this
Agreement will benefit and bind the Parties’ successors and permitted assigns.
Any assignment not in accordance with Clause 21.3 shall be null and void.

21.4
Non-solicit. Neither Party shall (except with the prior written consent of the
other Party) knowingly solicit for employment or entice away (or attempt to
solicit or entice away) from the employment of the other Party any person
employed in the provision of such other Party’s obligations under any POC Plan
or Co-Development Plan during the course of any Co-Development Plan or POC Plan
and for a further period of […***…] from expiry, termination or completion of
such Co-Development Plan or POC Plan; provided that this Clause 21.4 shall not
apply to advertisements of a general nature placed in newspapers, trade
publications or online or if such employee initiates the contact.

21.5
Independent Contractors. The Parties hereto are independent contractors and
nothing contained in this Agreement shall be deemed or construed to create a
partnership, joint venture, employment, franchise, agency or fiduciary
relationship between the Parties.

21.6
Entire Agreement. Except to the extent expressly provided herein, this Agreement
constitutes the entire agreement between the Parties relating to the subject
matter of this Agreement and supersedes all previous oral and written
communications between the Parties with respect to the subject matter of this
Agreement. Both Parties confirm that in entering into this Agreement that have
not relied on any representation or statement from the other Party that is not
explicitly stated as a warranty or representation under this Agreement. Nothing
in this Clause 21.6 shall exclude any liability for fraud or fraudulent
misrepresentation or exclude any remedy for such.

21.7
Amendment; Waiver. Except as otherwise expressly provided herein, no alteration
of or modification to this Agreement shall be effective unless made in writing
and executed by an





***Confidential Treatment Requested


132265684 v23         Page 53



--------------------------------------------------------------------------------



Execution Copy




authorised representative of both Parties. No course of dealing or failing of
either Party to strictly enforce any term, right or condition of this Agreement
in any instance shall be construed as a general waiver or relinquishment of such
term, right or condition. The observance of any provision of this Agreement may
be waived (either generally or any given instance and either retroactively or
prospectively) only with the written consent of the Party granting such waiver.


21.8
Further Assurance. Each Party shall and shall use all Commercially Reasonable
Efforts to procure that any necessary Third Party shall promptly execute and
deliver such further documents and do such further acts as may be required for
the purpose of giving full effect to this Agreement.

21.9
Severability. The Parties do not intend to violate any public policy or
statutory or common law. However, if any sentence, paragraph, section, clause or
combination or part thereof of this Agreement is in violation of any law or is
found to be otherwise unenforceable, such sentence, paragraph, section, clause
or combination or part of the same shall be deleted and the remainder of this
Agreement shall remain binding, provided that such deletion does not alter the
basic purpose and structure of this Agreement.

21.10
No Third Party Rights. The Parties do not intend that any term of this Agreement
should be enforceable by any person who is not a Party.

21.11
Interpretation. The captions and headings to this Agreement are for convenience
only, and are to be of no force or effect in construing or interpreting any of
the provisions of this Agreement. Unless context otherwise clearly requires,
whenever used in this Agreement: (a) the words “include” or “including” shall be
construed as incorporating “but not limited to” or “without limitation”; (b) the
words “hereof,” “herein,” “hereby” and derivative or similar words refer to this
Agreement, including the Exhibits; (c) the word “law” or “laws” means any
applicable, legally binding statute, ordinance, resolution, regulation, code,
guideline, rule, order, decree, judgment, injunction, mandate or other legally
binding requirement of a governmental authority (including a court, tribunal,
agency, legislative body or other instrumentality of any (i) government or
country or territory, (ii) any state, province, county, city or other political
subdivision thereof, or (iii) any supranational body); (d) all references to the
word “will” are interchangeable with the word “shall” and shall be understood to
be imperative or mandatory in nature; (f) the singular shall include the plural
and vice versa; and (g) the word “or” has the inclusive meaning represented by
the phrase “and/or”. All references to days, months, quarters or years are
references to calendar days, calendar months, calendar quarters, or calendar
years.

21.12
Other Activities. The Parties acknowledge that each of them may now or in the
future engage in research, manufacturing, development or commercialisation
activities that utilize technologies similar to or involve therapies or
pharmaceutical products competitive with those contemplated by this Agreement.
Except as may be expressly provided in this Agreement, nothing in this
Agreement, including any obligation to use Commercially Reasonable Efforts to
promote Therapies or any restriction on the use of Confidential Information,
shall create any obligation not to research, manufacture, develop or
commercialize any Therapy or any obligation to utilize a separate sales force
for Therapies. Neither Party shall be prevented from using any publicly
available research results or other information (including any publicly
available information of the other Party) to the same extent as Third Parties
generally are legally permitted to do so. Each Party agrees to inform its key
personnel assigned to perform activities hereunder of the limitations on use of
Confidential Information contained in this Agreement, instruct such personnel to
comply with such restrictions, and where appropriate, impose firewalls or other
appropriate measures to minimize the potential for misuse of information.
However, each Party has limited resources, and as a result it is anticipated
that personnel assigned to activities hereunder may also participate in other
activities that may utilize technologies similar to or involve therapies or
pharmaceutical products competitive with those contemplated by this Agreement.
In particular, it is anticipated that personnel in sales, marketing, clinical
and regulatory functions, regardless of level, will participate in multiple
programs and that management personnel will by nature of their leadership
positions participate in multiple programs.

21.13
Counterparts. This Agreement may be executed in two or more counterparts, each
of which will be deemed an original, but all of which together will constitute
one and the same instrument.





132265684 v23         Page 54



--------------------------------------------------------------------------------



Execution Copy




For purposes hereof, a facsimile copy, or email with attached pdf copy, of this
Agreement, including the signature pages hereto, will be deemed to be an
original.
[Signature page follows – the rest of this page intentionally left blank.]




132265684 v23         Page 55



--------------------------------------------------------------------------------




Execution Copy




IN WITNESS WHEREOF, duly authorised representatives of the Parties have executed
this Agreement as of the Effective Date.
ADAPTIMMUNE LIMITED
By: /s/ Helen Tayton-Martin        
Name: Helen Tayton-Martin
Title: Chief Operating Officer




BELLICUM PHARMACEUTICALS, INC.
By: /s/ Thomas J. Farrell    
Name: Thomas J. Farrell
Title: President and CEO




132265684 v23         Page 56



--------------------------------------------------------------------------------






EXHIBIT 1 – POC Plan
Background:


[…***…]






















































***Confidential Treatment Requested




132265684 v23         Page 57



--------------------------------------------------------------------------------







[…***…]














































































































































***Confidential Treatment Requested


132265684 v23         Page 58



--------------------------------------------------------------------------------





[…***…]












































































***Confidential Treatment Requested


132265684 v23         Page 59



--------------------------------------------------------------------------------





[…***…]


















































































































































***Confidential Treatment Requested


132265684 v23         Page 60



--------------------------------------------------------------------------------




Execution Copy






EXHIBIT 2- FTE RATES


A weighted average FTE hourly rate will be calculated prior to the start of a
Co-Development Plan taking into account the following standard internal costs:
[…***…]


The FTE hourly rates below will be agreed as part of agreement of the
Co-Development Plan under clause 5.1 of this Agreement.
The FTE Rate will be inflated on an annual basis in accordance with the index
agreed at the same time as Co-Development Plan is agreed.


 
job level
Example of Titles
Agreed FTE Rate
Level 1
 
 
 
Level 2
 
 
 
Level 3
 
 
 









































































***Confidential Treatment Requested


132265684 v23         Page 61



--------------------------------------------------------------------------------




Execution Copy








EXHIBIT 3 – CO-COMMERCIALISATION AGREEMENT PRINCIPLES
Co-commercialisation Therapy
 
Therapies containing a Bellicum Candidate or Adaptimmune Candidate, the
“Bellicum Therapy” and “Adaptimmune Therapy” respectively
Co-promotion Territory
 
Any of the […***…] or […***…] or other territories mutually agreed between the
Parties.
[…***…]
 
[…***…]
Responsibility for manufacture
 
[…***…]
Promotion rights
 
Bellicum will have sole promotion rights in relation to the Bellicum Therapy.
Adaptimmune will have sole promotion rights in relation to the Adaptimmune
Therapy.
Booking of sales
 
Bellicum shall book all sales for the Bellicum Therapy and shall be responsible
for all contracts of sale. Adaptimmune shall book all sales for the Adaptimmune
Therapy and shall be responsible for all contracts of sale.
Marketing Plan
 
The JCC will be responsible for overseeing the marketing plan for each Therapy
and its performance. Bellicum shall be primarily responsible for the Marketing
Plan for the Bellicum Therapy and Adaptimmune shall be primarily responsible for
the Marketing Plan for the Adaptimmune Therapy.


***Confidential Treatment Requested
 
 
 
 
 
 
 
 



132265684 v23         Page 62



--------------------------------------------------------------------------------



Execution Copy






Marketing materials
 
The JCC shall approve all marketing and advertising materials, which shall also
be subject to each Party’s internal review process, if any.
Distribution Channel
 
Each Therapy will be distributed through distribution channels of the Party
responsible for booking of sales of such Therapy.
Compliance requirements
 
Co-Commercialisation Agreement, as and to the extent necessary and appropriate,
will set out the compliance responsibilities for both Parties, including
standard provisions relating to compliance.
Reporting Obligations
 
Parties to report regularly to JCC on their respective Therapy sales and
progress of commercialisation.
Adverse events
 
The Co-Commercialisation Agreement, as and to the extent necessary and
appropriate, will set out a notification process related to adverse events and
reporting of other safety information and will refer such matter to a
safety/regulatory agreement to be negotiated by the Parties contemporaneously
with execution of the Co-Commercialisation Agreement.


[…***…]
 
[…***…]


***Confidential Treatment Requested
 
 



132265684 v23         Page 63



--------------------------------------------------------------------------------




Execution Copy






EXHIBIT 4 – TECHNOLOGY DESCRIPTIONS
Adaptimmune Technology




The Adaptimmune Technology for the purposes of this Agreement comprises the
following:
 
[…***…]


Bellicum Technology


The Bellicum Technology for the purposes of the Agreement comprises the
following:


•
the iCasp9 Technology; and

•
the iMC Technology











































































































***Confidential Treatment Requested


132265684 v23         Page 64



--------------------------------------------------------------------------------




Execution Copy






EXHIBIT 5 – PRESS RELEASE




132265684 v23         Page 65



--------------------------------------------------------------------------------








exh105adapimage1.jpg [exh105adapimage1.jpg] exh105adapimage2.jpg
[exh105adapimage2.jpg]
Adaptimmune and Bellicum Pharmaceuticals Enter a Strategic Collaboration to
Evaluate Next-Generation
T-Cell Therapies
PHILADELPHIA, PA, OXFORD, UK, and HOUSTON, TX – December XX, 2016 – Adaptimmune
Therapeutics plc (Nasdaq: ADAP), a leader in T-cell therapy to treat cancer, and
Bellicum Pharmaceuticals, Inc. (Nasdaq: BLCM), a leader in developing novel,
controllable cellular immunotherapies for cancers and orphan inherited blood
disorders, today announced that they have entered into a staged collaboration to
evaluate, develop, and commercialize next-generation T-cell therapies.
Under the agreement, the companies will evaluate Bellicum’s GoTCR technology
(inducible MyD88/CD40 co-stimulation, or iMC) with Adaptimmune’s
affinity-optimized SPEAR™ T-cells for the potential to create enhanced TCR
product candidates. Depending on results from the preclinical proof-of-concept
phase, the companies expect to progress to a two-target co-development and
co-commercialization phase.
“We are committed to advancing our clinical pipeline of proprietary cell
therapies and to entering strategic collaborations that can further leverage the
unique potential of our controllable T-cell technologies,” commented Tom
Farrell, President and Chief Executive Officer of Bellicum. “We’re looking
forward to working with the Adaptimmune team to create and advance potentially
best-in-class TCR therapies.”
“As we advance our deep pipeline of second- and third-generation SPEAR T-cell
therapies, we are excited by the potential of Bellicum’s iMC switch to
complement the activity of our affinity enhanced T-cell therapies, as part of
our continuing initiative to assess novel cell therapy enhancement
technologies,” said James Noble, Adaptimmune’s Chief Executive Officer. “This is
an innovative field that requires broad, industry-wide collaborations, such as
our relationship with Bellicum and its strong leadership position in switch
technology.”
About Bellicum’s iMC Technology
Bellicum’s Chemical Induction of Dimerization (CID) technology platform was
designed to address the challenges of current cellular immunotherapies by
enabling control over cellular activities and functions, such as growth,
activation, proliferation, persistence and survival. Bellicum’s CID platform
consists of molecular switches—modified forms of signaling proteins—which are
triggered inside the patient by infusion of small molecule rimiducid, instead of
by natural upstream signals. Current product candidates incorporate either the
CaspaCIDeâ safety switch, or iMC activation switch. After rimiducid is
administered, CaspaCIDe is designed to trigger programmed cell death, or
apoptosis, and iMC is designed to drive proliferation, activation and/or
persistence of T cells.
About Adaptimmune’s TCR Technology
Adaptimmune’s proprietary SPEAR™ (Specific Peptide Enhanced Affinity Receptor)
T-cell receptor (TCR) technology enables the Company to genetically optimize
TCRs in an effort to equip them to recognize and bind cancer antigens that are
presented in small quantities on the surface of a cancer cell, whether of
intracellular or extracellular origin, thus initiating cell death. The Company’s
differentiated, proprietary


 

--------------------------------------------------------------------------------









technology allows it to reliably generate parental TCRs to naturally presented
targets, affinity optimize its TCRs to bind cancer proteins from solid and
hematologic cancers that are generally unavailable to naturally occurring TCRs,
and to significantly reduce the risk of side effects resulting from off-target
binding of healthy tissues.
About Bellicum Pharmaceuticals
Bellicum is a leader in developing novel, controllable cellular immunotherapies
for cancers and orphan inherited blood disorders. Bellicum is using its
proprietary Chemical Induction of Dimerization (CID) technology platform to
engineer and control components of the immune system. Bellicum is developing
next-generation product candidates in some of the most important areas of
cellular immunotherapy, including hematopoietic stem cell transplantation
(HSCT), and CAR T and TCR cell therapies. More information can be found at
www.bellicum.com
About Adaptimmune
Adaptimmune is a clinical stage biopharmaceutical company focused on novel
cancer immunotherapy products based on its SPEAR (Specific Peptide Enhanced
Affinity Receptor) T-cell platform. Established in 2008, the Company aims to
utilize the body’s own machinery - the T-cell - to target and destroy cancer
cells by using engineered, increased affinity TCRs as a means of strengthening
natural patient T-cell responses. Adaptimmune’s lead program is a SPEAR T-cell
therapy targeting the NY-ESO cancer antigen. Its NY-ESO SPEAR T-cell therapy has
demonstrated signs of efficacy and tolerability in Phase 1/2 trials in solid
tumors and in hematologic cancer types, including synovial sarcoma and multiple
myeloma. Adaptimmune has a strategic collaboration and licensing agreement with
GlaxoSmithKline for the development and commercialization of the NY-ESO TCR
program. In addition, Adaptimmune has a number of proprietary programs. These
include SPEAR T-cell therapies targeting the MAGE-A10 and AFP cancer antigens,
which both have open INDs, and a further SPEAR T-cell therapy targeting the
MAGE-A4 cancer antigen that is in pre-clinical phase with IND acceptance
targeted for 2017. The Company has identified over 25 intracellular target
peptides preferentially expressed in cancer cells and is currently progressing
12 through unpartnered research programs. Adaptimmune has over 250 employees and
is located in Oxfordshire, U.K. and Philadelphia, USA. For more information:
http://www.adaptimmune.com


Forward-Looking Statements
Bellicum and Adaptimmune may, in some cases, use terms such as "predicts,"
"believes," "potential," "proposed," "continue," “designed,” "estimates,"
"anticipates," "expects," "plans," "intends," "may," "could," "might," "will,"
"should" or other words that convey uncertainty of future events or outcomes to
identify these forward-looking statements. Forward-looking statements include
statements regarding our intentions, beliefs, projections, outlook, analyses or
current expectations concerning, among other things, our intentions regarding
our collaboration and the development and commercialization of products pursuant
to the collaboration; and the timing and success of our collaboration. Various
factors may cause differences between our expectations and actual results as
discussed in greater detail under the heading “Risk Factors” in Bellicum’s and
Adaptimmune’s filings with the Securities and Exchange Commission, including
without limitation, Bellicum’s annual report on Form 10-K for the year ended
December 31, 2015; and Adaptimmune’s Quarterly Report on Form 10-Q filed with
the Securities and Exchange Commission on November 10, 2016. Any forward-looking
statements that we make in this press release speak only as of


 

--------------------------------------------------------------------------------









the date of this press release. Neither Bellicum nor Adaptimmune assume any
obligation to update our forward-looking statements whether as a result of new
information, future events or otherwise, after the date of this press release.


Bellicum Contacts

Alan Musso
Chief Financial Officer
T: 832-384-1116
E: amusso@bellicum.com
Brad Miles
BMC Communications
T: 646-513-3125
E: bmiles@bmccommunications.com
Adaptimmune Contacts
Will Roberts
Vice President, Investor Relations
T: (215) 825-9306
E: will.roberts@adaptimmune.com


Juli P. Miller, Ph.D.
Associate Director, Investor Relations
T: (215) 825-9310
E: juli.miller@adaptimmune.com


Margaret Henry
Head of PR
T: +44 (0)1235 430036
Mob: +44 (0)7710 304249
E: margaret.henry@adaptimmune.com














 

--------------------------------------------------------------------------------


Execution Copy








EXHIBIT 6 – CO-DEVELOPMENT RESPONSIBILITIES
The responsibilities for performance of any Co-Development Plan will be agreed
prior to the start of such Co-Development Plan. The following is intended as an
illustrative guide as to which Party may have which responsibility – exact
responsibilities will depend on activities required for any program.
Co-development activity
Adaptimmune
Responsibility


Bellicum Responsibility
[…***…]




***Confidential Treatment Requested
 
 



132265684 v23         Page 66



--------------------------------------------------------------------------------








***Confidential Treatment Requested
EXHIBIT 7 – DESIGNATION CRITERIA
Designation criteria will be agreed between the Parties dependent on the
Co-Development Plan. Initial designation criteria for progression of a candidate
into pre-clinical development are set out below. These criteria will be amended
and refined as part of the progression of the Co-Development Plan.
Criteria
Suggested metrics
[…***…]







***Confidential Treatment Requested


132265684 v23         Page 67

